Exhibit 10.5.4




INCREMENTAL FACILITY AND AMENDMENT AGREEMENT dated as of December 13, 2019 (this
“Agreement”), among NOBLE MIDSTREAM SERVICES LLC, a Delaware limited liability
company (the “Borrower”), NOBLE MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Parent”), the GUARANTORS party hereto, the LENDERS party
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent.
Reference is made to the Credit Agreement dated as of September 20, 2016, as
amended and restated as of March 9, 2018 (the “Revolving Credit Agreement”),
among the Borrower, the Parent, the lenders party thereto (collectively, the
“Existing Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent.
Capitalized terms used but not otherwise defined in this Agreement have the
meanings specified in the Revolving Credit Agreement.
The Borrower has requested that (a) the Aggregate Commitment be increased by
$350,000,000 to $1,150,000,000 and (b) the Revolving Credit Agreement be amended
as set forth herein.
Each Increasing Lender (as defined below) has agreed to provide a Commitment on
the Amendment Effective Date (as defined below) in an amount not to exceed the
amount set forth on Schedule 1 hereto opposite its name, and each of the
Increasing Lenders and each of the other Existing Lenders has agreed to amend
the Revolving Credit Agreement as set forth herein, in each case, on the terms
and subject to the conditions set forth herein.
JPMorgan Chase Bank, N.A. has been appointed to act, and has agreed to act, as
sole lead arranger and sole bookrunner for the transactions contemplated hereby
(in such capacities, the “Arranger”).
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
Commitment Increase.

(a)    Each Person listed on Schedule 1 hereto (collectively, the “Increasing
Lenders”) agrees that, on and as of the Amendment Effective Date, the Commitment
of such Increasing Lender shall increase by (or, if such Person is not an
Existing Lender, such Increasing Lender shall extend a Commitment equal to) the
amount set forth opposite its name on Schedule 1. For the avoidance of doubt, on
the Amendment Effective Date, the Pro Rata Shares of all the Lenders shall
automatically be adjusted to give effect to the provisions of this Section 1(a).
The parties hereto acknowledge and agree that, for the purposes of the limit on
the amount of increases in the Aggregate Commitment permitted under Section 2.15
of the Credit Agreement, after the Amendment Effective Date, unless otherwise
agreed in accordance with the Credit Agreement, the Borrower may no longer
request an increase in the Aggregate Commitment thereunder.
(b)    To the extent its approval is required under Section 2.15 of the
Revolving Credit Agreement, each of the Administrative Agent, the L/C Issuers
and the Swing Line Lenders hereby approves the identity of the Increasing
Lenders.






[[5255041]]



--------------------------------------------------------------------------------




(c)    Each Lender (including each Increasing Lender) and each L/C Issuer party
hereto acknowledges and agrees that, on and as of the Amendment Effective Date
and without any further action on the part of the applicable L/C Issuer or the
Lenders, all participations in Letters of Credit issued and outstanding on the
Amendment Effective Date (the “Existing Letters of Credit”) shall be reallocated
among the Lenders on the basis of their Pro Rata Shares of the Outstanding
Amount of the L/C Obligations, calculated after giving effect to the
transactions contemplated by Section 1(a) hereof, and that, in furtherance of
the foregoing, on the Amendment Effective Date each L/C Issuer shall be deemed
to have granted to each Lender, and each Lender shall be deemed to have acquired
from each L/C Issuer, a participation in each Existing Letter of Credit issued
by such L/C Issuer equal to such Lender’s Pro Rata Share of the Outstanding
Amount of the L/C Obligations in respect thereof, calculated after giving effect
to the transactions contemplated by this Section 1(a). Such participation shall
be governed by the terms of Section 2.03 of the Revolving Credit Agreement, as
amended hereby.
SECTION 2.
Amendment of Revolving Credit Agreement.

Effective as of the Amendment Effective Date, the Revolving Credit Agreement
(excluding the schedules and exhibits thereto, each of which shall remain as in
effect immediately prior to the Amendment Effective Date) is hereby amended by
inserting the language indicated in single or double underlined text (indicated
textually in the same manner as the following examples: single-underlined text
or double-underlined text) in Exhibit A hereto and by deleting the language
indicated by strikethrough text (indicated textually in the same manner as the
following example: stricken text) in Exhibit A hereto.
SECTION 3.    Representations and Warranties. Each of the Loan Parties represent
and warrant to the other parties hereto that:
(a)    The execution, delivery and performance by each Loan Party of this
Agreement, including the Borrower’s incurrence of Debt under the Commitments
provided under Section 1(a) hereof, are within the corporate or other
organizational powers of such Loan Party and have been duly authorized by all
necessary corporate or other organizational action. This Agreement has been duly
executed and delivered by each Loan Party, and constitutes a valid and binding
obligation of each Loan Party, enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights.
(b)    As of the Amendment Effective Date and after giving effect to the
transactions contemplated hereby:
(i)    the representations and warranties of each Loan Party set forth in
Article V of the Revolving Credit Agreement and in any other Loan Document are
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date of the Amendment
Effective Date (or, if such representation speaks as of an earlier date, as of
such earlier date), it being understood that for purposes of this paragraph
(b)(i), the term Transactions, as used in any such representations and
warranties, will be understood to include the execution, delivery and
performance of this






[[5255041]]



--------------------------------------------------------------------------------




Agreement and the borrowing of Loans after giving effect to the increase in the
Aggregate Commitment effected hereby;
(ii)    no Default or Event of Default has occurred and is continuing; and
(iii)    after giving to the increase in the Aggregate Commitment effected
hereby (including any Borrowings to be made on the Amendment Effective Date),
the Parent shall be in compliance on a pro forma basis with the financial
covenants set forth in Section 7.02 of the Credit Agreement.
SECTION 4.    Amendment Effective Date. This Agreement shall become effective on
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall be satisfied (or waived in accordance with Section 10.01 of the
Revolving Credit Agreement):
(a)    The Administrative Agent shall have executed this Agreement and shall
have received from the Borrower, the Parent, each of the other Loan Parties,
each of the Increasing Lenders, each of the other Existing Lenders, each of the
L/C Issuers and each of the Swing Line Lenders either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile or electronic transmission)
that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received:
(i)    a certificate of a Responsible Officer of each Loan Party (or of the
general partner or sole member of such Loan Party) certifying that (1) except as
attached to such certificate, no changes have been effected since the
Restatement Closing Date or, if later, since the date on which such Person
became a Loan Party to the certificate or articles of limited partnership,
formation or incorporation, as applicable, of such Loan Party or to the limited
partnership agreement, operating agreement, bylaws or other governing document,
as applicable, of such Loan Party and, in each case, that such document, in the
form theretofore delivered to the Administrative Agent on the Restatement
Closing Date or such later date, remains in force and effect on the Amendment
Effective Date and (2) attached thereto is a true, correct and complete copy of
resolutions duly adopted by the general partner, board of directors or other
governing body, as applicable, of such Loan Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement;
(ii)    a certificate of a Responsible Officer of the General Partner, on behalf
of the Parent, certifying that the representations and warranties in Section 3
hereof are true and correct on and as of the Amendment Effective Date;
(iii)    a certificate signed by the chief financial officer of the General
Partner or another Responsible Officer of the General Partner primarily
responsible for the financial affairs of the Parent, on behalf of the Parent,
certifying that on and as of






[[5255041]]



--------------------------------------------------------------------------------




the Amendment Effective Date, after giving effect to the transactions described
herein, the Parent and its Subsidiaries are Solvent on a consolidated basis; and
(iv)    certificates as of a recent date setting forth the good standing of each
Loan Party under the laws of its jurisdiction of organization.
(c)    The Administrative Agent shall have received an opinion of Vinson &
Elkins LLP, counsel to the Loan Parties, addressed to the Administrative Agent,
the Arranger, each Lender and each L/C Issuer, in each case as to such customary
matters regarding the transactions contemplated herein and in such form as the
Administrative Agent may reasonably request.
(d)    The Borrower shall have made any prepayment required by Section 2.15(c)
of the Revolving Credit Agreement.
(e)    The Parent and the Borrower shall have provided to the Administrative
Agent and the Increasing Lenders, to the extent requested at least five Business
Days prior to the Amendment Effective Date, with respect to the Parent, the
Borrower and the other Loan Parties, (i) the documentation and other information
requested by the Administrative Agent and any Increasing Lender in order to
comply with the requirements of the Patriot Act, (ii) the documentation and
other information requested by the Administrative Agent in order to comply with
all “know your customer” requirements and (iii) all anti-money laundering
documentation reasonably requested by the Administrative Agent or any Increasing
Lender.
(f)    The Administrative Agent shall have received from the Borrower payment of
all fees required to be paid by the Borrower to the Arranger or any Increasing
Lender in connection with the transactions contemplated hereby, as separately
agreed by the Borrower and the Arranger.
(g)    The Administrative Agent shall have received from the Borrower payment of
all expenses (including Attorney Costs) required to be paid by the Borrower in
connection with the Loan Documents and for which invoices have been presented at
least one Business Day prior to the Amendment Effective Date.
The Administrative Agent shall notify the Borrower, the Parent, the Lenders and
the L/C Issuers of the occurrence of the Amendment Effective Date, and such
notice shall be conclusive and binding.
SECTION 5.    Reaffirmation by Guarantors. Each Guarantor hereby unconditionally
and irrevocably ratifies and reaffirms (a) all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party and (b) its Guarantee of the Obligations (including any
Obligations in respect of the Commitments (and all L/C Obligations and Swing
Line Exposures thereunder) as increased hereby) pursuant to the Guarantee
Agreement and confirms that such Guarantee continues to have full force and
effect, in each case after giving effect to this Agreement and the amendments to
the Revolving Credit Agreement effected hereby. In addition, each Guarantor
hereby agrees that the Loan Documents (including, without limitation, the
Guarantee Agreement,) shall remain in full force and effect and






[[5255041]]



--------------------------------------------------------------------------------




shall continue to be the legal, valid and binding obligation of the undersigned,
enforceable against it in accordance with its terms.
SECTION 6.
Effect of this Agreement.

(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
and each reference in each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Revolving Credit Agreement as amended hereby.
(b)    The Revolving Credit Agreement, as amended by this Agreement, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Except as expressly set forth herein, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the L/C Issuers, the
Swing Line Lenders or the Administrative Agent under the Revolving Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Revolving Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower or any other Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Revolving Credit Agreement or any other
Loan Document in similar or different circumstances. This Agreement shall
constitute a “Loan Document” for all purposes of the Revolving Credit Agreement
and the other Loan Documents.
SECTION 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 8.    No Novation. The Borrower has requested, and the Lenders party
hereto have agreed, that the Revolving Credit Agreement be, effective from the
Amendment Effective Date, amended as set forth in this Agreement. Such amendment
shall not constitute a novation of any Debt or other Obligations owing to the
Lenders, the L/C Issuers, the Swing Line Lenders or the Administrative Agent
under the Revolving Credit Agreement.
SECTION 9.    Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
SECTION 10.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
[Signature Pages Follow]






[[5255041]]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


NOBLE MIDSTREAM SERVICES, LLC,


By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------






NOBLE MIDSTREAM PARTNERS LP,




By: Noble Midstream GP LLC, its sole general partner


 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



BLACK DIAMOND GATHERING HOLDINGS LLC
By: Laramie River DevCo LP, its sole member


By: Laramie River DevCo GP LLC, its sole general partner
By: Noble Midstream Services, LLC, its sole member
 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



BLANCO RIVER DEVCO GP LLC
By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



BLANCO RIVER DEVCO LP
By: Blanco River DevCo GP LLC, its sole general partner




By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 















[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------








COLORADO RIVER DEVCO GP LLC
By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



COLORADO RIVER DEVCO LP
By: Colorado River DevCo GP LLC, its sole general partner




By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



DOS RIOS RIVER DEVCO LLC
By: Noble Midstream Services, LLC, a Delaware limited liability company, its
sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



DOS RIOS Y-GRADE HOLDINGS LLC
By: Dos Rios DevCo LLC, a Delaware limited liability company, its sole member




By: Noble Midstream Services, LLC, a Delaware limited liability company, sole
member of Dos Rios DevCo LLC




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 

















[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------








DOS RIOS CRUDE HOLDINGS LLC
By: Dos Rios DevCo LLC, a Delaware limited liability company, its sole member




By: Noble Midstream Services, LLC, a Delaware limited liability company, sole
member of Dos Rios DevCo LLC




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



GREEN RIVER DEVCO GP LLC
By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



GREEN RIVER DEVCO LP
By: Green River DevCo GP LLC, its sole general partner




By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



LARAMIE RIVER DEVCO GP LLC
By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 

















[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------








LARAMIE RIVER DEVCO LP
By: Laramie River DevCo GP LLC, its sole general partner




By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



NOBLE MIDSTREAM HOLDINGS LLC


By: /s/ Phillip S. Welborn
Name:
Title:
Phillip S. Welborn
Vice President - Accounting
 



SAN JUAN RIVER DEVCO GP LLC
By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



SAN JUAN RIVER DEVCO LP
By: San Juan River DevCo GP LLC, its sole general partner




By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 





[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------




TRINITY RIVER DEVCO LLC
By: Noble Midstream Services, LLC, its sole member




 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



CLAYTON WILLIAMS PIPELINE LLC


By: /s/ Phillip S. Welborn
Name:
Title:
Phillip S. Welborn
Vice President - Accounting
 







































































[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent, a Swing
Line Lender and an L/C Issuer,




By: /s/ Arina Mavilian
Name:
Title:
Arina Mavilian
Authorized Signatory
 





[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC




Bank of America, N.A., as Lender, L/C Issuer and Swing Line Lender:
By: /s/ Greg M. Hall
Name:
Title:
Greg M. Hall
Vice President







































[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






Citibank, N.A., in its capacity as a lender and as an L/C Issuer and Swing Line
Lender:
By: /s/ Maureen Maroney
Name:
Title:
Maureen Maroney
Vice President



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






DNB Capital LLC as Lender:
By: /s/ Andrew J. Shohet
Name:
Title:
Andrew J. Shohet
Senior Vice President



By: /s/ Jessika Larsson
Name:
Title:
Jessika Larsson
Vice President









DNB Bank ASA, New York Branch as L/C Issuer:
By: /s/ Andrew J. Shohet
Name:
Title:
Andrew J. Shohet
Senior Vice President



By: /s/ Jessika Larsson
Name:
Title:
Jessika Larsson
Vice President







[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






Mizuho Bank, Ltd:
By: /s/ Donna DeMagistris
Name:
Title:
Donna DeMagistris
Authorized Signatory



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






MUFG Bank, Ltd (f.k.a. The Bank of Tokyo-Mitsubishi UFJ, Ltd):
By: /s/ Stephen W. Warfel
Name:
Title:
Stephen W. Warfel
Managing Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






BMO HARRIS BANK N.A., as a Lender:
By: /s/ Matthew Davis
Name:
Title:
Matthew Davis
Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






BARCLAYS BANK PLC, as a Lender:
By: /s/ Sydney G. Dennis
Name:
Title:
Sydney G. Dennis
Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






BBVA USA:
By: /s/ Mark H. Wolf
Name:
Title:
Mark H. Wolf
SVP



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






Export Development Canada:
By: /s/ Trevor Mulligan
Name:
Title:
Trevor Mulligan
Financing Manager





By: /s/ Mohamed Al-Serri
Name:
Title:
Mohamed Al-Serri
Senior Associate







[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






GOLDMAN SACHS BANK USA:
By: /s/ Ryan Durkin
Name:
Title:
Ryan Durkin
Authorized Signatory



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, AS A LENDER:
By: /s/ Scott Nickel
Name:
Title:
Scott Nickel
Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






SOCIETE GENERALE:
By: /s/ Diego Medina
Name:
Title:
Diego Medina
Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






Sumitomo Mitsui Banking Corporation:
By: /s/ Michael Maguire
Name:
Title:
Michael Maguire
Executive Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






The Toronto-Dominion Bank, New York Branch as Lender:
By: /s/ Angela Del Duca
Name:
Title:
Angela Del Duca
Authorized Signatory



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






WELLS FARGO BANK, N.A.:
By: /s/ Brandon Dunn
Name:
Title:
Brandon Dunn
Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






TRUIST BANK, formerly known as BRANCH BANKING & TRUST COMPANY
By: /s/ Lincoln LaCour
Name:
Title:
Lincoln LaCour
Vice President



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK:
By: /s/ Michael Willis
Name:
Title:
Michael Willis
Managing Director





For any Lender requiring a second signature block:
By: /s/ Dixon Schultz
Name:
Title:
Dixon Schultz
Managing Director









[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






ING Capital LLC as a Lender:
By: /s/ Scott Lamoreaux
Name:
Title:
Scott Lamoreaux
Director





By: /s/ Charles Hall
Name:
Title:
Charles Hall
Managing Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






MORGAN STANLEY BANK, N.A.:
By: /s/ Michael King
Name:
Title:
Michael King
Authorized Signatory



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






Natixis New York Branch:
By: /s/ Yan Meunier
Name:
Title:
Yan Meunier
Executive Director





By: /s/ Ajay Prakash
Name:
Title:
Ajay Prakash
Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






PNC BANK, N.A.:
By: /s/ Daniel Winters
Name:
Title:
Daniel Winters
Vice President



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






ROYAL BANK OF CANADA, as a Lender:
By: /s/ Grace Garcia
Name:
Title:
Grace Garcia
Authorized Signatory



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK:
By: /s/ Justin K. Martin
Name:
Title:
Justin K. Martin
Director





For any Lender requiring a second signature block:
By: /s/ Amit Wynalda
Name:
Title:
Amit Wynalda
Executive Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






DBS Bank Ltd.:
By: /s/ Yeo How Ngee
Name:
Title:
Yeo How Ngee
Managing Director



[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
THE INCREMENTAL FACILITY AND AMENDMENT AGREEMENT
RELATING TO
THE CREDIT AGREEMENT DATED AS OF SEPTEMBER 20, 2016,
AS AMENDED AND RESTATED AS OF MARCH 9, 2018, OF
NOBLE MIDSTREAM SERVICES LLC






Fifth Third Bank, National Association:
By: /s/ Larry Hayes
Name:
Title:
Larry Hayes
Director





[Signature Page to Incremental Facility and Amendment Agreement]

--------------------------------------------------------------------------------





Schedule 1
Increasing Lenders
Lender
Increase in Commitment
Total Commitment After Giving Effect to the Increase in the Commitment
JPMorgan Chase Bank, N.A.
$24,875,000
$77,375,000
Bank of America, N.A.
$24,875,000
$77,375,000
Citibank, N.A.
$24,875,000
$77,375,000
DNB Capital LLC
$24,875,000
$77,375,000
Mizuho Bank, Ltd.
$24,875,000
$77,375,000
MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
$24,875,000
$77,375,000
BMO Harris Bank, N.A.
$20,500,000
$67,500,000
Barclays Bank PLC
$14,250,000
$46,250,000
BBVA, USA
$14,250,000
$46,250,000
Export Development Canada
$14,250,000
$46,250,000
Goldman Sachs Bank USA
$14,250,000
$46,250,000
The Bank of Nova Scotia, Houston Branch
$14,250,000
$46,250,000
Societe Generale
$14,250,000
$46,250,000
Sumitomo Mitsui Banking Corporation
$14,250,000
$46,250,000
The Toronto-Dominion Bank, New York Branch
$14,250,000
$46,250,000
Wells Fargo Bank, National Association
$14,250,000
$46,250,000
Truist Bank (formerly known as Branch Banking and Trust Company)
$13,000,000
$28,000,000
Crédit Agricole Corporate and Investment Bank
$6,500,000
$21,500,000
ING Capital LLC
$6,500,000
$21,500,000
Morgan Stanley Bank, N.A.
$6,500,000
$21,500,000
Natixis, New York Branch
$6,500,000
$21,500,000
PNC Bank, National Association
$6,500,000
$21,500,000







[[5255041]]



--------------------------------------------------------------------------------




Lender
Increase in Commitment
Total Commitment After Giving Effect to the Increase in the Commitment
Royal Bank of Canada
$6,500,000
$21,500,000
ABN AMRO Capital USA LLC
$0
$15,000,000
DBS Bank Ltd.
$0
$15,000,000
Fifth Third Bank, National Association
$0
$15,000,000
Total
$350,000,000
$1,150,000,000









[[5255041]]



--------------------------------------------------------------------------------





Exhibit A
Amendments to the Revolving Credit Agreement








[[5255041]]



--------------------------------------------------------------------------------


EXHIBIT A




CREDIT AGREEMENT

dated as of September 20, 2016,
as amended and restated as of March 9, 2018,

among

NOBLE MIDSTREAM SERVICES, LLC,
as Borrower,

NOBLE MIDSTREAM PARTNERS LP,
as Parent,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Swing Line Lender and an L/C Issuer,

and
The Other LENDERS, SWING LINE LENDERS and L/C ISSUERS Party Hereto
________________________

JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MIZUHO BANK, LTD.
and
DNB MARKETS, INC.,
as Joint Lead Arrangers and Joint Book Runners
CITIBANK, N.A.,
as Syndication Agent


BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MIZUHO BANK, LTD.
and
DNB BANK ASA, NEW YORK BRANCH,
as Documentation Agents








[[5256212]]

--------------------------------------------------------------------------------






Table of Contents
Page
Article I DEFINITIONS AND ACCOUNTING TERMS
1


 
 
1.01 Defined Terms
1


1.02 Other Interpretive Provisions
33


1.03 Accounting Terms
34


1.04 Interest Rate; LIBOR Notification
35


1.05 Rounding
35


1.06 References to Agreements and Laws
35


1.07 Times of Day
36


1.08 Letter of Credit Amounts
36


 
 
Article II THE COMMITMENTS AND BORROWINGS
36


 
 
2.01 The Loans
36


2.02 Borrowings, Conversions and Continuations of Loans
36


2.03 Letters of Credit
37


2.04 Swing Line Loans
47


2.05 Prepayments
50


2.06 Termination or Reduction of Commitments
51


2.07 Repayment of Loans
51


2.08 Interest
51


2.09 Fees
52


2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
52


2.11 Evidence of Debt
53


2.12 Payments Generally
54


2.13 Sharing of Payments
55


2.14 Cash Collateral
56


2.15 Increase in Aggregate Commitment
57


2.16 Maturity Extension Requests
59


2.17 Defaulting Lenders
61


 
 
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
64


 
 
3.01 Taxes
64


3.02 Illegality
68


3.03 Inability to Determine Rates
69


3.04 Increased Cost and Reduced Return; Capital Adequacy and Liquidity
70


3.05 Funding Losses
71


3.06 Mitigation Obligations; Designation of a Different Lending Office
72


3.07 Matters Applicable to all Requests for Compensation
72





i
[[5256212]]

--------------------------------------------------------------------------------





3.08 Survival
72


 
 
Article IV CONDITIONS PRECEDENT TO RESTATEMENT CLOSING DATE AND TO CREDIT
EXTENSIONS
72


 
 
4.01 Conditions to Restatement Closing Date
72


4.02 Conditions to all Credit Extensions
73


 
 
Article V REPRESENTATIONS AND WARRANTIES
73


 
 
5.01 Corporate Existence and Power
73


5.02 Corporate and Governmental Authorization; No Contravention; No Default
73


5.03 Binding Effect
74


5.04 Financial Information
74


5.05 Litigation
74


5.06 Compliance with ERISA
75


5.07 Environmental Matters
75


5.08 Taxes
75


5.09 Subsidiaries
76


5.10 Regulatory Restrictions on Borrowing; Margin Regulations
76


5.11 Full Disclosure
76


5.12 Compliance with Laws
76


5.13 Ownership of Property; No Liens; Insurance
76


5.14 Solvency
77


5.15 Patriot Act
77


5.16 Anti-Corruption Laws and Sanctions
77


5.17 Material Contracts
77


5.18 EEA Financial Institutions
77


 
 
Article VI AFFIRMATIVE COVENANTS
78


 
 
6.01 Information; Notices of Material Events
78


6.02 Payment of Taxes and Obligations
81


6.03 Maintenance of Property; Insurance
81


6.04 Conduct of Business and Maintenance of Existence
81


6.05 Compliance with Laws
81


6.06 Inspection of Property, Books and Records
82


6.07 Use of Proceeds
82


6.08 Governmental Approvals and Filings
82


6.09 Material Contracts
82


6.10 Guarantee Matters
82


6.11 Subsidiaries
83


 
 
 
 



ii
[[5256212]]

--------------------------------------------------------------------------------





Article VII NEGATIVE COVENANTS
84


 
 
7.01 Liens
84


7.02 Financial Covenants
87


7.03 Transactions with Affiliates
87


7.04 Restricted Payments
88


7.05 Mergers and Fundamental Changes
88


7.06 Change in Nature of Business
89


7.07 Use of Proceeds
89


7.08 Dispositions
89


7.09 Debt
90


7.10 Changes in Fiscal Year; Organization Documents
92


7.11 Subsidiaries
93


7.12 Swap Contracts
93


 
 
Article VIII EVENTS OF DEFAULT AND REMEDIES
94


 
 
8.01 Events of Default
94


8.02 Remedies Upon Event of Default
96


8.03 Application of Funds
96


 
 
Article IX ADMINISTRATIVE AGENT
97


 
 
9.01 Appointment and Authorization of Administrative Agent
97


9.02 Rights as a Lender
98


9.03 Exculpatory Provisions
98


9.04 Reliance by Administrative Agent
99


9.05 Indemnification of Administrative Agent and L/C Issuers
99


9.06 Delegation of Duties
100


9.07 Resignation of Administrative Agent
100


9.08 Non-Reliance on Administrative Agent and Other Lenders
101


9.09 No Other Duties, Etc
101


9.10 Administrative Agent May File Proofs of Claim
101


9.11 Certain ERISA Matters
102


 
 
Article X MISCELLANEOUS
104


 
 
10.01 Amendments, Etc
104


10.02 Notices; Effectiveness; Electronic Communication
106


10.03 No Waiver; Cumulative Remedies
108


10.04 Attorney Costs, Expenses and Taxes
108


10.05 Indemnification; Damage Waiver
108


10.06 Payments Set Aside
110





iii
[[5256212]]

--------------------------------------------------------------------------------





10.07 Successors and Assigns
110


10.08 Confidentiality
116


10.09 Set-off
117


10.10 Interest Rate Limitation
117


10.11 Counterparts
117


10.12 Integration
117


10.13 Survival of Representations and Warranties
118


10.14 Severability
118


10.15 Reserved
118


10.16 Replacement of Lenders
118


10.17 Governing Law; Jurisdiction
119


10.18 No Advisory or Fiduciary Responsibility
120


10.19 Waiver of Right to Trial by Jury
121


10.20 USA PATRIOT Act Notice
121


10.21 Entire Agreement
121


10.22 No General Partner’s Liability for Revolving Facility
121


10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
122











iv
[[5256212]]

--------------------------------------------------------------------------------







SCHEDULES
2.01    Commitments
5.09    Subsidiaries as of the Restatement Closing Date
7.03    Affiliate Contracts as of the Restatement Closing Date
7.09    Debt as of Restatement Closing Date
7.11    Certain Agreements as of the Restatement Closing Date
10.02    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A-1    Loan Notice
A-2    Swing Line Loan Notice
B-1    Revolving Note
B-2    Swing Line Note
C    Compliance Certificate
D    Assignment and Assumption
E    [Reserved]
F-1    U.S. Tax Compliance Certificate (Form 1)
F-2    U.S. Tax Compliance Certificate (Form 2)
F-3    U.S. Tax Compliance Certificate (Form 3)
F-4    U.S. Tax Compliance Certificate (Form 4)




v
[[5256212]]

--------------------------------------------------------------------------------






CREDIT AGREEMENT
CREDIT AGREEMENT dated as of September 20, 2016, as amended and restated as of
March 9, 2018, among Noble Midstream Services, LLC, a Delaware limited liability
company (the “Borrower”), Noble Midstream Partners LP, a Delaware limited
partnership (the “Parent”), each Lender from time to time party hereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an L/C
Issuer, and the other L/C Issuers and Swing Line Lenders named herein.
The Borrower has requested that the Lenders extend certain credit to the
Borrower, and the Administrative Agent, the Swing Line Lenders, the L/C Issuers
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” by any Person means (a) the acquisition by such Person, in a
single transaction or in a series of related transactions, of (i) property or
assets (other than capital expenditures or acquisitions of inventory or supplies
in the ordinary course of business) constituting a business unit or division of
another Person or (ii) the Capital Stock of another Person resulting in such
other Person becoming a Subsidiary, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Debt, securities or otherwise and (b) any Midstream Drop
Down Acquisition.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with


1
[[5256212]]

--------------------------------------------------------------------------------





the Person specified. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto. For
the avoidance of doubt, in no event shall the Administrative Agent, any L/C
Issuer or any Lender be deemed an Affiliate of the Parent or any of its
Subsidiaries.
“Agent-Related Persons” means the Administrative Agent and its Related Parties.
“Aggregate Commitment” means the aggregate Commitments of all the Lenders. The
Aggregate Commitment on the Restatement Closing Date is $800,000,000.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Parent and its Subsidiaries from time to time concerning or relating to bribery
or corruption.
“Applicable Rate” means (a) until the Parent or the Borrower has obtained a
Public Debt Rating from either S&P or Moody’s, the applicable percentages per
annum set forth in the Leverage Based Pricing Grid below, based upon the
Consolidated Leverage Ratio of the Parent:
LEVERAGE BASED PRICING GRID
Pricing Level
Consolidated Leverage
Ratio
Commitment Fee Rate
Eurodollar Rate
Letters of Credit
Base
Rate
1
Less than 2.75 to 1.00
0.200%
1.250%
1.250%
0.250%
2
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
0.225%
1.375%
1.375%
0.375%
3
Greater than or equal to 3.50 to 1.00 but less than 4.25 to 1.00
0.275%
1.500%
1.500%
0.500%
4
Greater than or equal to 4.25 to 1.00
0.325%
1.750%
1.750%
0.750%



and (b) on the date and at all times after the Parent or the Borrower obtains a
Public Debt Rating from either S&P or Moody’s, the applicable percentages per
annum set forth in the Ratings Based Pricing Grid below, based upon the Public
Debt Ratings of the Parent or the Borrower:
RATINGS BASED PRICING GRID
Pricing Level
Public Debt Ratings
S&P/Moody’s
Commitment Fee Rate
Eurodollar Rate
Letters of Credit
Base
Rate
1
BBB+/Baa1 or higher
0.125%
1.125%
1.125%
0.125%
2
BBB/Baa2
0.175%
1.250%
1.250%
0.250%
3
BBB-/Baa3
0.200%
1.500%
1.500%
0.500%
4
BB+/Ba1or lower
0.250%
1.750%
1.750%
0.750%



2
[[5256212]]

--------------------------------------------------------------------------------





From the Original Closing Date until the earlier of (i) the date the first
Compliance Certificate is delivered pursuant to Section 6.01(c) or (ii) the date
on which the Parent or the Borrower obtains a Public Debt Rating from either S&P
or Moody’s, the Applicable Rate in effect shall be determined based upon Pricing
Level 1 of the Leverage Based Pricing Grid (subject to the proviso below if such
Compliance Certificate is not delivered when due). Thereafter, to the extent
neither the Parent nor the Borrower has obtained a Public Debt Rating from
either S&P or Moody’s, the Applicable Rate shall be determined based upon the
Compliance Certificate to be delivered pursuant to Section 6.01(c), until the
date that the Parent or the Borrower shall have obtained a Public Debt Rating
from either S&P or Moody’s, on which date the Applicable Rate shall be
determined as set forth in the Ratings Based Pricing Grid. Any increase or
decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the first Business Day immediately
following the date that the Compliance Certificate is required to be delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then the Applicable
Rate shall be determined based upon Pricing Level 4 of the Leverage Based
Pricing Grid and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 6.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.
Each change in the Applicable Rate resulting from a publicly announced change in
the Public Debt Ratings shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change. If the Public Debt Ratings
from both S&P and Moody’s cease to be available, then the Applicable Rate shall
be determined based upon Pricing Level 4 of the Rating Based Pricing Grid and
shall continue to apply until the date that the Parent or the Borrower shall
have obtained a Public Debt Rating from S&P and/or Moody’s, whereupon the
Applicable Rate shall be adjusted based on the Public Debt Rating from S&P
and/or Moody’s as set forth in the Rating Based Pricing Grid. If the Public Debt
Ratings from S&P and Moody’s reflect different Pricing Levels, then (i) in the
event of a single level split, the higher Public Debt Rating will apply or (ii)
in the event of a multiple level split, the Pricing Level will be based on the
Public Debt Rating one level lower than the higher of the two Public Debt
Ratings.
“Approved Fund” has the meaning specified in Section 10.07(h).
“Arrangers” means JPMorgan, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its Subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Restatement Closing Date), The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member
of MUFG, a global financial group, Mizuho Bank, Ltd. and DNB Markets, Inc., in
their capacities as joint lead arrangers and joint bookrunners for the credit
facility established hereunder.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


3
[[5256212]]

--------------------------------------------------------------------------------





“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction at
the time of determination, the present value (discounted at the interest rate
implicit in the terms of the relevant lease in accordance with GAAP) of the
total remaining obligations of the lessee for rental payments pursuant to such
Sale and Leaseback Transaction (reduced by the amount of rental obligations of
any sublessee of all or part of the same property) during the remaining term of
the lease included in such Sale and Leaseback Transaction, including any period
for which such lease has been extended, or until the earliest date on which the
lessee may terminate such lease without penalty or upon payment of a penalty
(and, in the case of any such termination upon payment of a penalty, the rental
payments shall include the lesser of (a) the remaining applicable lease payments
until the first date upon which it may be so terminated plus the then applicable
penalty upon termination and (b) the lease payment to be paid during the
remaining term of such Sale and Leaseback Transaction (assuming such termination
provision is not exercised)), after excluding from such rental payments all
amounts required to be paid on account of maintenance and repairs, insurance,
taxes, assessments, water, utilities and similar charges; provided that if such
Sale and Leaseback Transaction results in a Capital Lease, the amount of Debt
represented thereby will be determined in accordance with the definition of
“Capital Lease.”
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
“Availability Period” means the period from and including the Original Closing
Date to the Maturity Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% per annum and (c) the Adjusted Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum, provided that, the
Adjusted Eurodollar Rate for any day shall be based on the LIBOR Screen Rate
(or, if the LIBOR Screen Rate is not available for a maturity of one month but
is available for periods both longer and shorter than such period, the
Interpolated Rate) at approximately 11:00 a.m., London time, on such day. If the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 (for


4
[[5256212]]

--------------------------------------------------------------------------------





the avoidance of doubt, only until the amendment hereto has become effective
pursuant to Section 3.03(b)), then for purposes of clause (c) above the Adjusted
Eurodollar Rate shall be deemed to be zero. Any change in the Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurodollar Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurodollar Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (b)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).


5
[[5256212]]

--------------------------------------------------------------------------------





“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Screen Rate permanently or indefinitely ceases to provide the LIBOR
Screen Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Screen
Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBOR Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Screen
Rate, in each case which states that the administrator of the LIBOR Screen Rate
has ceased or will cease to provide the LIBOR Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Screen
Rate; and/or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate announcing that the
LIBOR Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the


6
[[5256212]]

--------------------------------------------------------------------------------





extent that the Eurodollar Rate has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder in accordance with
Section 3.03(b) and (b) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Rate for all purposes hereunder pursuant to Section
3.03(b).
“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Parent or any of its
Subsidiaries.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the preamble hereto.
“Borrowing” means Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state where the Administrative Agent’s Office is
located; provided that if such day relates to any Eurodollar Rate Loan, such day
must also be a day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
“Capital Lease” means any lease of any property by the Parent or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP (subject to
Section 1.03(b)), be classified and accounted for as a capital lease on a
consolidated balance sheet of the Parent and its Subsidiaries; the amount of
obligations in respect of such lease shall be the capitalized amount thereof
determined in accordance with GAAP. For purposes of Section 7.01, a Capital
Lease shall be deemed to be secured by a Lien on the property being leased and
such property shall be deemed to be owned by the lessee.
“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer or L/C Issuers
shall agree, in their sole discretion, other credit support, in each case
pursuant to


7
[[5256212]]

--------------------------------------------------------------------------------





documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer or L/C Issuers.
“Cash Collateral”, in such context, shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof, (b)
commercial paper maturing no more than one hundred eighty (180) days from the
date of creation thereof and currently having the highest rating obtainable from
either S&P or Moody’s, (c) certificates of deposit maturing no more than one
hundred eighty (180) days from the date of creation thereof issued by commercial
banks incorporated under the Laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder and (e) money market
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are limited to investments of the character described in the
foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the Restatement Closing Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means the failure of (a) the Parent to own and control 100%
of the Capital Stock of the Borrower, (b) the General Partner to be the sole
general partner of, and to Control, the Parent or (c) Noble to own, directly or
indirectly, at least 50.1% of the Voting Stock of, and to Control, the General
Partner.
“Code” means the Internal Revenue Code of 1986.


8
[[5256212]]

--------------------------------------------------------------------------------





“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.
“Commitment” means, (a) with respect to each Lender listed on Schedule 2.01, the
amount set forth opposite such Lender’s name on such Schedule, (b) with respect
to any financial institution which becomes a Lender pursuant to Section 2.15,
the amount of the Commitment extended by it as of the applicable Increase
Effective Date and (c) with respect to any assignee which becomes a Lender
pursuant to Section 10.07(b), the amount of the transferor Lender’s Commitment
assigned to it pursuant to Section 10.07(b), in each case as such amount may be
adjusted from time to time pursuant to this Agreement; provided that, if the
context so requires, the term “Commitment” means the obligation of a Lender to
extend credit up to such amount to the Borrower hereunder.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.
“Consenting Lender” has the meaning specified in Section 2.16(a).
“Consolidated EBITDA” means, for any period, an amount equal to (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period and without duplication, the aggregate
amount of (i) Consolidated Interest Charges, (ii) Taxes based on or measured by
income, profits, revenues or capital gains, (iii) depreciation and amortization
expense, (iv) goodwill or other impairment charges and other non-cash charges,
(v) non-recurring expenses, (vi) non-cash losses resulting from mark to market
accounting of Swap Agreements, (vii) reasonable and customary out-of-pocket cash
fees and expenses incurred in connection with the proposed or consummated
incurrence or repayment of any Debt, Disposition, Investment or issuance of
Capital Stock in a public offering (in each case in a transaction not


9
[[5256212]]

--------------------------------------------------------------------------------





prohibited by this Agreement), in an aggregate annual amount for all such
transactions not to exceed $15,000,000 and (viii) one-time transaction expenses
related to execution and delivery of this Agreement and the Transactions in an
aggregate amount not to exceed $35,000,000, which will be added back in the
fiscal year incurred, minus (c) to the extent included in calculating such
Consolidated Net Income for such period and without duplication, the aggregate
amount of all non-cash items and non-recurring gains. For the purposes of
calculating Consolidated EBITDA, Consolidated Net Income and the expenses and
other items described above shall be adjusted with respect to the portion of
Consolidated Net Income and the portion of such expenses and other items which
are attributable to any non-wholly owned Subsidiaries of the Parent, to reflect
only the Parent’s pro rata ownership interest in such Subsidiaries. The
calculation of Consolidated EBITDA may be subject from time to time to the pro
forma adjustments described in Section 1.03(c).
“Consolidated Funded Debt” means, as of any date of determination, the
outstanding Debt of the Parent and its Subsidiaries on a consolidated basis,
excluding Debt described in clauses (d) and (g) (but only to the extent the Debt
being Guaranteed does not constitute Consolidated Funded Debt) of the definition
thereof.
“Consolidated Interest Charges” means, for any period determined on a
consolidated basis for the Parent and its Subsidiaries, all cash interest
expense (including, without limitation, interest expense attributable to Capital
Leases and all net payment obligations pursuant to interest rate Swap Contracts)
for such period, in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Parent, the ratio of (a) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Charges for the period of four consecutive fiscal quarters ending on such day.
“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Parent, the ratio of (a) Consolidated Funded Debt on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such day.
“Consolidated Net Income” means, for any period, the net income of the Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall not include
(a) extraordinary gains or extraordinary losses, (b) net gains and losses in
respect of dispositions of assets other than in the ordinary course of business,
(c) gains or losses attributable to write-ups or write-downs of assets,
including hedging and derivative activities in the ordinary course of business,
(d) the cumulative effect of a change in accounting principles, all as reported
in the Parent’s consolidated statement(s) of operations for the relevant
period(s) prepared in accordance with GAAP, (e) the income or loss of any Person
other than a Subsidiary in which the Parent or any Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by the Parent or such Subsidiary in the form of cash dividends or similar cash
distributions, (f) the income or loss of, and any amounts referred to in clause
(e) above paid to, any Subsidiary that is not wholly owned, directly or
indirectly, by the Parent to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such Subsidiary and (g) any
undistributed net income of a Subsidiary to the extent that the ability of such
Subsidiary to make Restricted Payments to the Parent or another Subsidiary is,


10
[[5256212]]

--------------------------------------------------------------------------------





as of the date of determination of Consolidated Net Income, restricted by its
Organization Documents, any contractual obligation (other than this Agreement)
or any applicable Law.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Parent and its Subsidiaries minus the
value (net of any applicable reserves) of all goodwill, trade names, trademarks,
patents and other intangible assets, all as set forth, or on a pro forma basis
would be set forth, on the consolidated balance sheet of the Parent and its
Subsidiaries for the most recently ended fiscal quarter, in accordance with
GAAP.
“Control” has the meaning specified in the definition of “Affiliate.”
“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurodollar Rate.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the unreimbursed amount of all drafts drawn under any letters of credit;
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than current liabilities and trade payables incurred
in the ordinary course of business in connection with the purchase of goods and
services which are not greater than ninety (90) days past the due date therefor
or which are being contested in good faith by appropriate action and for which
adequate reserves have been established in accordance with GAAP);
(d)    Debt (excluding prepaid interest thereon) of another Person secured by a
Lien on property owned or being purchased by such Person (including Debt arising
under conditional sales or other title retention agreements), whether or not
such debt shall have been assumed by such Person or is limited in recourse;
(e)    Capital Leases;
(f)    to the extent required to be included on the Parent’s consolidated
balance sheet as debt or liabilities in accordance with GAAP, Synthetic Lease
Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer (provided, however, for the avoidance of doubt,


11
[[5256212]]

--------------------------------------------------------------------------------





as used in this sentence “joint venturer” shall not include a limited partner in
a limited partnership), unless such Debt is expressly made non-recourse to such
Person.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declining Lender” has the meaning specified in Section 2.16(a).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, at any time, an interest rate equal to (a) in the case of
principal of any Loan, the interest rate then applicable to such Loan (inclusive
of the Applicable Rate with respect thereto) plus two percent (2.00%) and (b) in
the case of any other amount, the interest rate then applicable to Base Rate
Loans (inclusive of the Applicable Rate with respect thereto) plus two percent
(2.00%).
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days following the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuers, the Swing Line Lenders or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in L/C Obligations or Swing Line Loans) within two
Business Days following the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuers, the Swing Line Lenders or any other
Lender in writing, or has made a public statement to the effect, that it does
not intend to comply with its funding obligations hereunder (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent or the Borrower, to confirm in writing
to the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or Bail-In Action, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of an Undisclosed Administration or the ownership or


12
[[5256212]]

--------------------------------------------------------------------------------





acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such Undisclosed
Administration or ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Borrower, the L/C Issuers, the Swing Line Lenders and each
Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by a
Loan Party (including the Capital Stock of any Subsidiary), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.03(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


13
[[5256212]]

--------------------------------------------------------------------------------





“Eligible Assignee” has the meaning specified in Section 10.07(h).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances, (c)
exposure to any Hazardous Substances, (d) the release or threatened release of
any Hazardous Substances into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Group” means the Parent, any Subsidiary of the Parent and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any
Subsidiary, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(i) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period; provided that, if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; and provided, further, if the LIBOR Screen Rate shall not be
available at such time for such Interest Period with respect to Dollars, then
the Eurodollar Rate shall be the Interpolated Rate (provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).
“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Adjusted Eurodollar Rate (excluding a Base Rate Loan bearing
interest by reference to the Adjusted Eurodollar Rate by virtue of clause (c) of
the definition of Base Rate).
“Event of Default” has the meaning specified in Section 8.01.


14
[[5256212]]

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender (including for purposes of this definition, any L/C Issuer) or other
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the Laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
Lender hereunder (other than pursuant to an assignment request by the Borrower
under Section 10.16) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01(b), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) and (d) any withholding Taxes imposed under
FATCA.
“Existing Credit Agreement” means this Agreement as in effect immediately prior
to the Restatement Closing Date.
“Existing Maturity Date” has the meaning specified in Section 2.16(a).
“Extension Effective Date” has the meaning specified in Section 2.16(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.
“Fee Letters” means each Fee Letter, dated as of February 6, 2018, between the
Administrative Agent and/or an Arranger, on the one hand, and the Parent and the
Borrower, on the other hand.
“Finco Subsidiary” means any wholly owned Subsidiary of the Parent or of the
Borrower that (a) is formed exclusively for the purpose of co-issuing Debt with
the Parent or the Borrower and (b) does not own any assets other than assets
relating to its existence and rights in respect of Debt co-issued by such
Subsidiary.


15
[[5256212]]

--------------------------------------------------------------------------------





“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fresh Water Services Agreements” means those certain Second Amended and
Restated Fresh Water Services Agreements, dated effective as of March 31, 2016,
consisting of the Second Amended and Restated Agreement Terms and Conditions
Relating to Fresh Water Services and updated as of March 31, 2016, and each
Agreement Addendum thereto executed from time to time by Noble or its
Affiliates, the Borrower and one or more of its Subsidiaries, in each case, as
amended by Amendment 01 thereto, effective as of September 1, 2016.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lenders, such Defaulting Lender’s Pro Rata Share of
the outstanding Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
“Fund” has the meaning specified in Section 10.07(h).
“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
“Gas Gathering Agreements” means those certain Second Amended and Restated Gas
Gathering Agreements, dated effective as of March 31, 2016, consisting of the
Second Amended and Restated Agreement Terms and Conditions Relating to Gas
Gathering Services and updated as of March 31, 2016, and each Agreement Addendum
thereto executed from time to time by Noble or its Affiliates, the Borrower and
one or more of its Subsidiaries, in each case, as amended by Amendment 01
thereto, effective as of September 1, 2016.
“General Partner” means Noble Midstream GP LLC, a Delaware limited liability
company.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly


16
[[5256212]]

--------------------------------------------------------------------------------





or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Debt or other obligation of the payment or performance of such Debt or
other obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantee Release Condition” means the requirement that either (a) (i)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
the last day of the most recently ended fiscal quarter or fiscal year for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b)
exceeds $250,000,000 and (ii) the Consolidated Leverage Ratio is 3.75:1.00 or
less as of the last day of such period or (b) the Parent or the Borrower has
received at least one Investment Grade Rating with a stable outlook or better.
“Guarantee Release Date” means the date on which the Guarantee Release Condition
has been satisfied. If clause (a) of the Guarantee Release Condition is
satisfied, the Guarantee Release Date shall be the date on which the applicable
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b),
and if clause (b) of the Guarantee Release Condition is satisfied, the Guarantee
Release Date shall be the date on which the Borrower delivers the applicable
notice required by Section 6.01(h).
“Guarantee Agreement” means the Guarantee Agreement dated as of the Original
Closing Date, among the Guarantors and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.
“Guarantors” means, collectively, the Parent, each direct or indirect
wholly-owned Material Subsidiary existing on the Original Closing Date, any
other direct or indirect wholly-owned Material Subsidiary that becomes a
Guarantor pursuant to Section 6.10, and any other Subsidiary of the Borrower
that is a party to the Guarantee Agreement.
“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning set forth in Section 2.15(b).


17
[[5256212]]

--------------------------------------------------------------------------------





“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05(a).
“Information” has the meaning set forth in Section 10.08.
“Initial Financial Statements” means the consolidated balance sheet and the
related consolidated statements of operations and comprehensive income, changes
in equity and cash flows of the Parent and its Subsidiaries on a consolidated
basis as of and for the fiscal year ended December 31, 2017, audited by and
accompanied by the opinion of KPMG LLC, independent registered public accounting
firm.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (other than a Swing Line Loan), the first Business Day of each
January, April, July and October and the Maturity Date; and (c) as to any Swing
Line Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months or one week thereafter, or such other periods as agreed to by all of
the relevant Lenders, as selected by the Borrower in its Loan Notice; provided
that:
(a)    any Interest Period applicable to any Eurodollar Rate Loan which would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless (other than in the case of an Interest Period of
one week) such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period (other than an Interest Period of one week)
applicable to any Eurodollar Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to the
provisions of clause (a) above, end on the last Business Day of the calendar
month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Interpolated Rate” means, at any time, with respect to any Eurodollar Rate Loan
for any Interest Period or the definition of “Base Rate”, the rate per annum
(rounded to the same


18
[[5256212]]

--------------------------------------------------------------------------------





number of decimal places as the LIBOR Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period for which
the LIBOR Screen Rate is available for Dollars that is shorter than the
applicable period; and (b) the LIBOR Screen Rate for the shortest period (for
which that Screen Rate is available for dollars) that exceeds the applicable
period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Capital Stock of another Person, (b) an Acquisition or (c) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Debt of such other Person.
“Investment Grade Rating” means a Public Debt Rating of (a) a BBB- rating or
higher from S&P or (b) a Baa3 rating or higher from Moody’s.
“IRS” means the United States Internal Revenue Service.
“ISP” has the meaning set forth in Section 2.03(g).
“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit from an L/C Issuer resulting from a
drawing under any Letter of Credit which has not been reimbursed by the Borrower
on the date when made or refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer Related Persons” means each L/C Issuer, together with its Related
Parties.
“L/C Issuers” means JPMorgan, Citibank, N.A., Bank of America, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global financial group, Mizuho
Bank, Ltd. and DNB Bank ASA, New York Branch, each in its capacity as an issuer
of Letters of Credit hereunder, and any successor issuer of Letters of Credit
hereunder. Each L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the


19
[[5256212]]

--------------------------------------------------------------------------------





term “L/C Issuer” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such L/C Issuer shall, or
shall cause such Affiliate to, comply with the requirements of Section 2.03 with
respect to such Letters of Credit).
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts (including all L/C Borrowings). For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Lenders” means the Persons holding a Commitment, or if the Commitments have
been terminated pursuant to Section 8.02, Persons holding the outstanding Loans,
if any, and, as the context requires, the Swing Line Lenders.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued on or after the
Original Closing Date hereunder.
“Letter of Credit Application” means an application, an application and
agreement, or other similar document in the nature of an application required by
the applicable L/C Issuer, for the issuance or amendment of a Letter of Credit,
in the form from time to time in use by such L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” means an amount equal to $150,000,000, as such
amount may be reduced pursuant to Section 2.06. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitment.
“LIBOR Screen Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a loan (including a Swing Line Loan).


20
[[5256212]]

--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, the Restatement Agreement, each Note, the
Guarantee Agreement, the Fee Letters, each agreement creating or perfecting
rights in Cash Collateral, each joinder agreement referred to in Section 2.15(a)
and each other document executed by a Loan Party which contains a provision
stating that it is a “Loan Document”.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A-1.
“Loan Parties” means, collectively, the Borrower, the Parent and the other
Guarantors from time to time party to the Guarantee Agreement.
“Master Agreement” has the meaning set forth in the definition of Swap Contract.
“Material Adverse Effect” means (a) a material adverse change in the operations,
business or financial condition of the Parent and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of the Loan Documents, taken as a whole.
“Material Contracts” means (a) the Omnibus Agreement, (b) the Gas Gathering
Agreements, (c) the Oil Gathering Agreements, (d) the Oil Treating Agreements,
(e) the Produced Water Services Agreements (f) the Fresh Water Services
Agreements, and (g) any other documents, agreements or instruments entered into
between Noble or its Affiliates, on the one hand, and any Loan Party or
Subsidiary, on the other hand, which, if breached, terminated or cancelled,
could reasonably be expected to have a Material Adverse Effect.
“Material Debt” means Debt (other than the Loans) of the Parent and its
Subsidiaries, arising in one or more related or unrelated transactions, in an
aggregate principal or face amount exceeding the Threshold Amount.
“Material Disposition” means the Disposition by any Person, in a single
transaction or in a series of related transactions, of either (a) property or
assets constituting a business unit or division of such Person to another Person
or (b) a majority or greater of the Voting Stock of a Subsidiary of such Person
to another Person, in each case whether or not involving a merger or
consolidation with such other Person.
“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of the Threshold Amount.
“Material Subsidiary” means any direct or indirect domestic Subsidiary of the
Parent for which (a) its assets and the assets of its consolidated Subsidiaries
comprise more than 5% of the assets of the Parent and its Subsidiaries on a
consolidated basis, or (b) its revenue and the revenue of its consolidated
Subsidiaries comprise more than 5% of the revenue of the Parent and its
Subsidiaries on a consolidated basis, in each case determined on a consolidated
basis in accordance with GAAP as of the end of or for the most recent fiscal
year.


21
[[5256212]]

--------------------------------------------------------------------------------





“Materials” has the meaning specified in Section 6.01.
“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination or cancellation of all Commitments or
acceleration of all Loans under this Agreement.
“Maturity Extension Request” has the meaning specified in Section 2.16(a).
“Midstream Drop Down Acquisition” means the acquisition by any Loan Party or one
or more of its Subsidiaries, in a single transaction or in a series of related
transactions, of property or assets from Noble or its other Subsidiaries;
provided that (a) such acquisition shall be made for fair value (as reasonably
determined by the chief financial officer, chief accounting officer or chief
executive officer of the Parent) and (b) such acquisition is otherwise on terms
and conditions that are fair and reasonable to the Loan Parties and their
Subsidiaries (as reasonably determined by the chief financial officer, chief
accounting officer or chief executive officer of the Parent), taking into
account the totality of the relationship between the Parent and its
Subsidiaries, on the one hand, and Noble and its other Subsidiaries, on the
other.
“Minimum Collateral Amount” means, at any time, an amount equal to 102% of the
Fronting Exposure applicable to any Defaulting Lender with respect to Letters of
Credit issued and outstanding at such time.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 3(37) or Section 4001(a)(3) of ERISA to which any member
of the ERISA Group is then making or accruing an obligation to make
contributions, or has within the preceding five plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such five year period.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any member of the ERISA Group) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
“Noble” means Noble Energy, Inc., a Delaware corporation.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of each Lender or all
directly affected Lenders in accordance with the terms of Section 10.01 and
(b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Revolving Note or a Swing Line Note.
“NYFRB” means the Federal Reserve Bank of New York.


22
[[5256212]]

--------------------------------------------------------------------------------





“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Parties arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate of such Loan Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“Oil Gathering Agreements” means those certain Second Amended and Restated Crude
Oil Gathering Agreements, dated effective as of March 31, 2016, consisting of
the Second Amended and Restated Agreement Terms and Conditions Relating to Crude
Oil Gathering Services and updated as of March 31, 2016, and each Agreement
Addendum thereto executed from time to time by Noble or its Affiliates, the
Borrower and one or more of its Subsidiaries, in each case, as amended by
Amendment 01 thereto, effective as of September 1, 2016.
“Oil Treating Agreements” means those certain Third Amended and Restated Crude
Oil Treating Agreements, dated effective as of March 31, 2016, consisting of the
Third Amended and Restated Agreement Terms and Conditions Relating to Crude Oil
Treating Services and updated as of March 31, 2016, and each Agreement Addendum
thereto executed from time to time by Noble or its Affiliates, the Borrower and
one or more of its Subsidiaries.
“Omnibus Agreement” means the Omnibus Agreement dated as of the Original Closing
Date, by and between Noble, Borrower and the other parties named therein.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Closing Date” means September 20, 2016.


23
[[5256212]]

--------------------------------------------------------------------------------





“Original Transactions” has the meaning assigned to the term “Transactions” in
the Existing Credit Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.16).
“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (b) with respect
to Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Parent, effective as of the Original Closing Date, as
modified from time to time in a manner not prohibited by this Agreement.
“Patriot Act” has the meaning set specified in Section 10.20.


24
[[5256212]]

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any member of the ERISA Group and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and either (i) is maintained, or contributed to, by any member of the ERISA
Group for employees of any member of the ERISA Group or (ii) has at any time
within the preceding five years been maintained, or contributed to, by any
Person which was at such time a member of the ERISA Group for employees of any
Person which was at such time a member of the ERISA Group.
“Platform” has the meaning set forth in Section 6.01.
“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum rate published by the FRB in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the FRB (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitment at such
time; provided that, if the commitment of each Lender to make Loans has been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. When a Defaulting Lender shall exist, “Pro Rata
Share” shall be calculated without including any Defaulting Lender’s Commitment.


25
[[5256212]]

--------------------------------------------------------------------------------





“Produced Water Services Agreements” means those certain Second Amended and
Restated Produced Water Services Agreements, dated effective as of March 31,
2016, consisting of the Second Amended and Restated Agreement Terms and
Conditions Relating to Produced Water Services and updated as of March 31, 2016,
and each Agreement Addendum thereto executed from time to time by Noble or its
Affiliates, the Borrower and one or more of its Subsidiaries, in each case, as
amended by Amendment 01 thereto, effective as of September 1, 2016.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Debt Ratings” means a rating by S&P and/or Moody’s of the Parent’s or
Borrower’s long-term senior unsecured non-credit enhanced debt for borrowed
money.
“Qualified Acquisition” means an Acquisition or an Investment in any Subsidiary
(other than in the ordinary course of business) by the Parent or any Subsidiary,
the aggregate purchase price for which, when combined with the aggregate
purchase price for all other Acquisitions or such Investments by the Parent or
any Subsidiary over the trailing twelve (12) month period, is greater than or
equal to $25,000,000.
“Qualified Acquisition Period” means the period beginning on the date the Parent
or any Subsidiary consummates a Qualified Acquisition and ending on the last day
of the second full fiscal quarter following the fiscal quarter in which such
Qualified Acquisition occurred.
“Qualified Project” means the construction or expansion of any capital project
of the Parent or any of its Subsidiaries, the aggregate capital cost of which
exceeds $20,000,000.
“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount (determined by the Parent in good faith in a commercially
reasonable manner and certified by the chief financial officer of the General
Partner, on behalf of the Parent, and approved by the Administrative Agent)
equal to the projected Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project for the first twelve (12) month period
following the scheduled Commercial Operation Date of such Qualified Project
(such amount to be determined based on customer commitments and related
contracts in connection with such Qualified Project, the creditworthiness of the
other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date and other
reasonable factors approved by the Administrative Agent), which may, at the
Parent’s option, be added to actual Consolidated EBITDA for the Parent and its
Subsidiaries for the fiscal quarter in which construction of such Qualified
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Qualified Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Parent and its Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the


26
[[5256212]]

--------------------------------------------------------------------------------





foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75%, and
(v) longer than 365 days, 100%; and
(b)    thereafter, actual Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project for each full fiscal quarter after the
Commercial Operation Date, plus the amount determined in accordance with clause
(a) above with respect to such Qualified Project for the fiscal quarters
constituting the balance of the full four fiscal quarter period following such
Commercial Operation Date; provided that, in the event the actual Consolidated
EBITDA of the Parent and its Subsidiaries attributable to such Qualified Project
for any full fiscal quarter after the Commercial Operation Date shall materially
differ from the projected Consolidated EBITDA approved by Administrative Agent
pursuant to clause (a) above for such fiscal quarter, the projected Consolidated
EBITDA of the Parent and its Subsidiaries attributable to such Qualified Project
for any remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Administrative Agent, which may, at the Parent’s option, be
added to actual Consolidated EBITDA for the Parent and its Subsidiaries for such
fiscal quarters.
Notwithstanding the foregoing:
(A)    no such additions shall be allowed with respect to any Qualified Project
unless:
(1)    not later than 30 days (or such shorter time as the Administrative Agent
may agree in its sole discretion) prior to the delivery of any certificate
required by Section 6.01(c) to the extent Qualified Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.02
as of the end of the applicable fiscal quarter covered by such certificate, the
Parent shall have delivered to the Administrative Agent written pro forma
projections of Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project; and
(2)    prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent;
(B)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Parent and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments); and


27
[[5256212]]

--------------------------------------------------------------------------------





(C)    for the avoidance of doubt, the foregoing Consolidated EBITDA adjustments
shall be adjusted with respect to the portion of Consolidated EBITDA which would
be attributable to any non-wholly owned Subsidiaries of the Parent to reflect
only the Parent’s pro rata ownership interest in such Subsidiaries.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable.
“Register” has the meaning set forth in Section 10.07(c).
“Reimbursement Date” has the meaning set forth in Section 2.03(c)(i).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the FRB and/or the NYFRB, or a committee
officially endorsed or convened by FRB and/or the NYFRB or, in each case, any
successor thereto.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate greater than 50% of the sum of the unused Commitments and Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, executive vice president, senior vice president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of such Person; provided that, when such term is used in reference to
any document executed by, or a certification of, a Responsible Officer, the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
individual. Any document delivered hereunder on behalf of the Parent may be
signed by a Responsible Officer of the General Partner, on behalf of the Parent.
“Restatement Agreement” means the Amendment and Restatement Agreement, dated as
of March 9, 2018, among the Parent, the Borrower, the other Loan Parties, the
Lenders party thereto, the L/C Issuers party thereto, the Swing Line Lenders
party thereto and the Administrative Agent.
“Restatement Closing Date” has the meaning assigned to such term in the
Restatement Agreement.


28
[[5256212]]

--------------------------------------------------------------------------------





“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of a Loan Party or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to a Loan Party’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or assets for any of the foregoing.
“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit B-1.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sale and Leaseback Transaction” means any arrangement relating to property
owned by the Parent or any of its Subsidiaries whereby the Parent or such
Subsidiary sells or transfers any property to any Person and thereafter rents or
leases such property, or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred, from
such Person or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory which
itself is, or whose government is, the subject or target of any Sanctions (as of
the Restatement Closing Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, Global Affairs Canada, the European
Union, any EU member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person or Persons, in each case, to the extent
dealings are prohibited or restricted with such Person under Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the Government of Canada, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to,


29
[[5256212]]

--------------------------------------------------------------------------------





and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature in their ordinary
course, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (d) the fair value of the assets of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (e) the present fair saleable value
of the assets of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its debts as they become
absolute and matured. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed as the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Stated Maturity Date” means the date that is the five year anniversary of the
Restatement Closing Date, or the applicable anniversary thereof as determined in
accordance with Section 2.16.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures contracts traded on or
subject to the rules of a designated contract market, or any other similar
transactions or any combination of any of the foregoing (including any options


30
[[5256212]]

--------------------------------------------------------------------------------





to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, any North American Energy Standard Board Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon the
average of at least two mid-market or other readily available commercially
reasonable quotations provided by any leading dealer in such Swap Contracts (one
of which may be a Lender or an Affiliate of a Lender).
“Swing Line Borrowing” means a Borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Exposure” means, with respect to any Lender, the sum of (a) such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
(excluding, in the case of any Swing Line Lender, the Outstanding Amount of
Swing Line Loans made by it to the extent the other Lenders shall not have
funded their participations in such Swing Line Loans), adjusted to give effect
to any reallocation under Section 2.17 of the Swing Line Exposures of Defaulting
Lenders in effect at such time, plus (b) in the case of any Swing Line Lender,
the Outstanding Amount of all Swing Line Loans made by it to the extent that the
other Lenders shall not have funded their participations in such Swing Line
Loans.
“Swing Line Lenders” means JPMorgan, Citibank, N.A. and Bank of America, N.A.,
each in its capacity as provider of Swing Line Loans, or any successor swing
line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans,
which, if in writing, shall be substantially in the form of Exhibit A-2.
“Swing Line Note” means a promissory note made by the Borrower in favor of a
Swing Line Lender evidencing Swing Line Loans made by such Swing Line Lender,
substantially in the form of Exhibit B-2.
“Swing Line Sublimit” means an amount equal to $60,000,000, as such amount may
be reduced pursuant to Section 2.06. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitment.


31
[[5256212]]

--------------------------------------------------------------------------------





“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Threshold Amount” means the greater of (a) $70,000,000 or (b) 10% of the
Aggregate Commitment; provided, such amount shall not exceed $100,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans
(including Swing Line Loans) and all L/C Obligations.
“Transactions” means, collectively, (a) the execution, delivery and performance
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, (b) the
payment of fees and expenses in connection with the foregoing and (c) the other
Original Transactions.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Undisclosed Administration” means, with respect to any Lender or its direct or
indirect parent company, the appointment of an administrator or other similar
supervisory official by a supervisory authority or regulator pursuant to the law
of the country where such Lender or parent company, as applicable, is subject to
home jurisdiction supervision if the applicable law of such country requires
that such appointment not be publicly disclosed (and such appointment has not
been publicly disclosed).
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).


32
[[5256212]]

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.01(f).
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(iv)    The word “will” shall be construed to have the same meaning and effect
as the word “shall.”
(v)    Unless the context requires otherwise, any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein).
(vi)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


33
[[5256212]]

--------------------------------------------------------------------------------





(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Parent, the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, for purposes of calculations made pursuant to the
terms of this Agreement or any other Loan Document, (A) GAAP will be deemed to
treat leases that would have been classified as operating leases in accordance
with generally accepted accounting principles in the United States as in effect
on December 31, 2015 in a manner consistent with the treatment of such leases
under generally accepted accounting principles in the United States as in effect
on December 31, 2015, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter, and (B) all terms of an accounting or
financial nature used herein shall be construed without giving effect to (1) any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any
Indebtedness at “fair value”, as defined therein, and (2) any treatment of Debt
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) (and related
interpretations) to value any such Debt in a reduced or bifurcated manner as
described therein, and such Debt shall at all times be valued at the full stated
principal amount thereof.
(c)    Calculations. Notwithstanding anything in this Agreement to the contrary:
(i)    For purposes of calculating compliance with the financial covenants set
forth in Section 7.02, with respect to all Acquisitions, Investments in
Subsidiaries


34
[[5256212]]

--------------------------------------------------------------------------------





and Material Dispositions, Consolidated EBITDA, Consolidated Interest Charges
and Consolidated Funded Debt with respect to such newly acquired or Disposed
assets shall be calculated on a pro forma basis as if such Acquisition,
Investment or Material Disposition had occurred at the beginning of the
applicable twelve month period of determination.
(ii)    For purposes of calculating compliance with the financial covenants set
forth in Section 7.02, Consolidated EBITDA may include, at the Parent’s option,
any Qualified Project EBITDA Adjustments as provided in the definition thereof.
1.04    Interest Rate; LIBOR Notification. The interest rate on Eurodollar Loans
is determined by reference to the Eurodollar Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurodollar Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof (including
(a) any such alternative, successor or replacement rate implemented pursuant to
Section 3.03(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (b) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 3.03(b), including whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
1.05    Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.06    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements,


35
[[5256212]]

--------------------------------------------------------------------------------





extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
1.07    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.08    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.
ARTICLE II

THE COMMITMENTS AND BORROWINGS
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to the Borrower from time to time, in
Dollars, on any Business Day during the Availability Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing (a) the Total Outstandings shall not exceed the Aggregate Commitment
and (b) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Swing Line Exposure shall not exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
delivery to the Administrative Agent of an irrevocable written Loan Notice,
appropriately completed and signed by or on behalf of the Borrower, which may be
delivered via facsimile. Each such notice must be received by the Administrative
Agent not later than (i) 1:00 p.m. three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) 11:00
a.m. on the requested date of any Borrowing of Base Rate Loans. Each Borrowing
and each conversion or continuation of Loans shall be in an aggregate principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof. Each
Loan Notice shall specify (iii) whether the Borrower is requesting a Borrowing,
a conversion of Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (iv) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (v) the
principal amount of Loans to be borrowed, converted or continued, (vi) the Type
of Loans to be borrowed or to which existing Loans are to be converted


36
[[5256212]]

--------------------------------------------------------------------------------





and (vii) if applicable, the duration of the Interest Period with respect
thereto. If the Borrower fails to specify a Type of Loan in a Loan Notice with
respect to a Borrowing or, with respect to any outstanding Eurodollar Rate
Loans, if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)    Following receipt of a Loan Notice with respect to a Borrowing, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Borrowing, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding Section. Each Lender shall make the amount of the
applicable Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Sections 4.01 and 4.02), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of JPMorgan with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Loan Notice with respect a Borrowing
is given by the Borrower, there are L/C Borrowings outstanding as to which the
Administrative Agent shall have received written notice from the applicable L/C
Issuer, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings and second, subject to Section
2.07(b), be made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The determination of the Adjusted Eurodollar Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.
(a)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Eurodollar Rate
Loans.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.


37
[[5256212]]

--------------------------------------------------------------------------------





(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the other Lenders set forth
in this Section 2.03, from time to time on any Business Day during the period
from the Original Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or, so long as the
Borrower is a joint and several co-applicant with respect thereto, the account
of any of its Subsidiaries (or, if the applicable L/C Issuer agrees, any joint
venture of the Borrower or any of its Subsidiaries), and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b);
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower or any of its Subsidiaries; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension that would (1) result
in the Outstanding Amount of the L/C Obligations with respect to Letters of
Credit issued by it to exceed $25,000,000 (or, with respect to any L/C Issuer,
such other amount as may be agreed to in writing by such L/C Issuer and the
Borrower, so long as a written notice thereof shall have been provided to the
Administrative Agent) or (2) result in the Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by the L/C Issuers to
exceed the Letter of Credit Sublimit; and provided further that no L/C Issuer
shall be obligated to make any L/C Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit with respect to such L/C Credit Extension, if as of the date of such L/C
Credit Extension and after giving effect thereto (x) the Total Outstandings
would exceed the Aggregate Commitment and (y) the aggregate Outstanding Amount
of the Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Swing Line Exposure would
exceed such Lender’s Commitment. The Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary (or any joint venture of the Borrower or any of its Subsidiaries)
as provided above, it will be fully responsible for the reimbursement of all
drawings thereunder, the payment of interest thereon and the payment of fees due
under Sections 2.03(h) and 2.03(i) to the same extent as if it were the sole
account party in respect of such Letter of Credit. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit and, in the case of clauses (B), (C) and (E)(2) below no L/C Issuer shall
issue any Letter of Credit, if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit,


38
[[5256212]]

--------------------------------------------------------------------------------





or request that such L/C Issuer refrain from, the issuance of Letters of Credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Original Closing Date, or shall impose upon such L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date and which such L/C Issuer in good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
(D)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer; or
(E)    such Letter of Credit is (1) in an initial amount less than $100,000,
(2) is to be denominated in a currency other than Dollars, or (3) is to be
issued for a purpose other than to support surety bonds (including appeal
bonds), worker’s compensation requirements and other general corporate purposes
of the Borrower and its Subsidiaries (or, in the case of any Letter of Credit
issued for the account of any joint venture of the Borrower or any of its
Subsidiaries, general corporate purposes of such joint venture).
(iii)    No L/C Issuer shall be under any obligation to, and in the case of
clauses (B), (C), (E)(2) and (E)(3) no L/C Issuer shall, amend any Letter of
Credit if such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under Section 2.03(a)(ii).
(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by or on behalf of the Borrower. Such Letter
of Credit Application must be received by such L/C Issuer and the Administrative
Agent not


39
[[5256212]]

--------------------------------------------------------------------------------





later than 12:00 noon at least two Business Days (or such later date and time as
such L/C Issuer may agree in a particular instance in its sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the an L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the Borrower will provide
the Administrative Agent with a copy thereof promptly upon the Administrative
Agent’s request therefor. Unless such L/C Issuer has received written notice
from any Lender, the Administrative Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not be satisfied, then, upon receipt by such L/C Issuer of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted by the provisos set forth in the first sentence of Section 2.03(a)(i),
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or any
of its Subsidiaries (or, if such L/C Issuer agrees, any joint venture of the
Borrower or any of its Subsidiaries) or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit)


40
[[5256212]]

--------------------------------------------------------------------------------





by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by such
L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied and
in each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment or a report containing information with respect thereto, including
the face amount of such Letter of Credit, the date of issuance or amendment and
such other information as may be required by the Administrative Agent.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. The Borrower shall reimburse
such L/C Issuer through the Administrative Agent by paying an amount equal to
the amount of any drawing under a Letter of Credit not later than (A) if the
Borrower shall have received notice of such drawing prior to 10:00 a.m. on any
Business Day, then 2:00 p.m. on such Business Day or (B) otherwise, 11:00 a.m.
on the Business Day immediately following the day that the Borrower receives
such notice (each such date for reimbursement, a “Reimbursement Date”). If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Reimbursement Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the
Reimbursement Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but


41
[[5256212]]

--------------------------------------------------------------------------------





subject to the amount of the unutilized portion of the Aggregate Commitment and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender (including the Lender acting as the applicable L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of such L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to such L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse an
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against such L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; (C) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto; (D) the existence of any claim, counterclaim, set-off, defense or other
right that such Lender may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such


42
[[5256212]]

--------------------------------------------------------------------------------





L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (E) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (F) any payment by such L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not comply with the terms of such Letter of Credit, or any payment made by such
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; (G) any reduction or
termination of the Commitments; (H) any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP) permits a drawing to be made under such Letter
of Credit after the expiration thereof or of the Commitments; or (I) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse an L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Effective
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of any L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.


43
[[5256212]]

--------------------------------------------------------------------------------





(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is paid by such Lender, at a
rate per annum equal to the Federal Funds Effective Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto (including the
occurrence of any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments);
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


44
[[5256212]]

--------------------------------------------------------------------------------





(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by such L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, any L/C Issuer Related Person or any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct (with such absence to be presumed unless otherwise
determined by a court of competent jurisdiction in a final and nonappealable
judgment); or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Letter of
Credit Application. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, any L/C Issuer Related Person, any of the respective
correspondents, participants or assignees of any L/C Issuer or any Lender shall
be liable or responsible to the Borrower for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to special, indirect,
consequential, punitive or exemplary, damages suffered by the Borrower which
damages have been determined by a final non-appealable judgment of a court of
competent jurisdiction to have been caused by such L/C Issuer’s willful
misconduct or gross negligence. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any


45
[[5256212]]

--------------------------------------------------------------------------------





instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each Letter of
Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable quarterly in arrears on the first
Business Day of each January, April, July and October, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately (but
not invoiced separately) for each period during such quarter that such
Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
(A) a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer equal to 0.125% per annum times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit); provided that in no event shall such fee be
less than $500 during any quarter, and (B) customary fees for the issuance,
presentation, amendment and other processing of Letters of Credit, and other
standard costs and charges of such L/C Issuer relating to Letters of Credit as
from time to time in effect. The fees pursuant to clause (A) shall be computed
on a quarterly basis in arrears and shall be due and payable quarterly in
arrears on the third Business Day of each January, April, July and October,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. The
fees pursuant to clause (B) are due and payable on demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(k)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to any other
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such L/C Issuer, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably


46
[[5256212]]

--------------------------------------------------------------------------------





prior to the time that such L/C Issuer issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the stated amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed), (iii)
on each Business Day on which such L/C Issuer makes any payment in respect of a
Letter of Credit, the date and amount thereof, (iv) on any Business Day on which
the Borrower fails to reimburse any L/C Obligations required to be reimbursed to
such L/C Issuer on such day, the date of such failure and the amount required to
be reimbursed and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each Swing Line Lender severally agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period; provided, however, that after giving effect to any
Swing Line Loan, (i) the Outstanding Amount of all Swing Line Loans made by any
Swing Line Lender shall not exceed $20,000,000, (ii) the Outstanding Amount of
all outstanding Swing Line Loans shall not exceed the Swing Line Sublimit, (iii)
the Total Outstandings shall not exceed the Aggregate Commitment, and (iv) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Swing Line Exposure shall not exceed such Lender’s Commitment; provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan will be a Base Rate Loan. Immediately upon the making
of a Swing Line Loan, each Lender shall be required to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Swing Line Lender in
accordance with Section 2.04(c) a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to each applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by each such Swing Line Lender and the Administrative Agent not later
than 2:00 p.m. on the requested borrowing date, and shall specify (i) the Swing
Line Lender or the Swing Line Lenders that are requested to provide the
requested Swing Line Borrowing, (ii) the amount to be borrowed from each such
Swing Line Lender, which, in each case, shall be a minimum of $100,000, and
(iii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to each such Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by or on behalf of the Borrower. Promptly
after receipt by each such Swing Line Lender of any telephonic Swing Line Loan
Notice, each such Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, each such Swing Line Lender


47
[[5256212]]

--------------------------------------------------------------------------------





will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless a Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing such Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower by (x) crediting the account of the Borrower on
the books of such Swing Line Lender with such amount or (y) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) such Swing Line Lender by the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans made by such Swing Line Lender then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for a Loan for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Commitment and the conditions set forth in Section
4.02. Such Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of such
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the Business Day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to such Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by a Swing Line Lender as set forth herein shall be deemed to be a
request by such Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of such Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of a Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in


48
[[5256212]]

--------------------------------------------------------------------------------





Section 2.04(c)(i), such Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Swing Line
Lender at a rate per annum equal to the greater of the Federal Funds Effective
Rate and a rate determined by such Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of a Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, (C) any reduction or termination of the Commitments or (D) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof in the same funds as those
received by such Swing Line Lender.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Effective Rate. The Administrative Agent will make
such demand upon the request of a Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans
made by such Swing Line Lender. Until each Lender funds its Loan or risk
participation pursuant to this Section 2.04


49
[[5256212]]

--------------------------------------------------------------------------------





with respect to such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the applicable
Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of Swing Line Loans made by each
Swing Line Lender directly to such Swing Line Lender.
2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 noon (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, and (iii)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(x) the date and amount of such prepayment and (y) the Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that a notice of
prepayment of all outstanding Loans may state that such notice is conditioned
upon the effectiveness of other credit facilities or any incurrence or issuance
of debt or equity or the occurrence of any other transaction, in which case such
notice may be revoked, subject to Section 3.05, by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any prepayment of Eurodollar Rate Loans shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Loans in accordance with the Lenders’ Pro Rata Shares.
(b)    The Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans made by such Swing Line Lender in whole or in part
without premium or penalty; provided that (i) such notice must be received by
such Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitment then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section


50
[[5256212]]

--------------------------------------------------------------------------------





2.05(c) unless after the prepayment in full of the Loans, the Total Outstandings
exceed the Aggregate Commitment then in effect.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitment, or from time to
time permanently reduce the Aggregate Commitment; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitment, and (iv) if, after giving effect to any reduction of the
Aggregate Commitment, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitment, such Letter of Credit Sublimit
or such Swing Line Sublimit shall be automatically reduced by the amount of such
excess; provided, further, that, a notice of termination of the Aggregate
Commitment may state that such notice is conditioned upon the effectiveness of
other credit facilities or any incurrence or issuance of debt or equity or the
occurrence of any other transaction, in which case such notice may be revoked,
subject to Section 3.05, by the Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitment. Any reduction of the
Aggregate Commitment shall be applied to the Commitment of each Lender according
to its Pro Rata Share. All commitment fees accrued until the effective date of
any termination of the Aggregate Commitment shall be paid on the effective date
of such termination.
2.07    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Loans outstanding on such date.
(b)    The Borrower shall repay to each Swing Line Lender each Swing Line Loan
made by it on the earlier to occur of (i) the date ten Business Days after such
Swing Line Loan is made and (ii) the Maturity Date; provided that on each date
that a Borrowing (other than a Swing Line Borrowing) is made, the Borrower shall
repay all Swing Line Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to prepay all Swing Line
Loans then outstanding on a pro rata basis.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan (other
than Swing Line Loans) shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.


51
[[5256212]]

--------------------------------------------------------------------------------





(b)    While any Event of Default exists, the Borrower shall (i) automatically,
in the case of an Event of Default under any of Section 8.01(a), 8.01(f) or
8.01(g), or (ii) upon the request of the Required Lenders, in the case of any
other Event of Default, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum equal to the
Default Rate, in each case to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Pro Rata Share, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitment exceeds the sum of (i) the Outstanding Amount of Loans
(other than Swing Line Loans) and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Section 4.02 is not met, and
shall be due and payable quarterly in arrears on the third Business Day of each
January, April, July and October, commencing with the first such date to occur
after the Original Closing Date, and on the Maturity Date (and, if applicable,
thereafter on demand). The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately (but not invoiced separately) for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay to the Administrative Agent and/or the
Lenders, as applicable, such other fees as may be set forth herein (including
those set forth in Sections 2.03(h) and 2.03(i)) or as shall have been
separately agreed upon in writing (including pursuant to the Fee Letters) in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans based on the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.


52
[[5256212]]

--------------------------------------------------------------------------------





(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Parent or the
Required Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders (or former Lenders), promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent or
any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under Section 2.08(b) or
under Article VIII. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitment and the repayment of all
other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender, each L/C Issuer and each Swing
Line Lender shall be evidenced by one or more accounts or records maintained by
such Lender, such L/C Issuer or such Swing Line Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent, each Lender, each L/C Issuer and each Swing Line
Lender shall be prima facie evidence of the amount of the Credit Extensions made
by the Lenders, the L/C Issuers and the Swing Line Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note which shall evidence such Lender’s Loans in addition to such
accounts or records. Upon the request of any Swing Line Lender to the Borrower,
the Borrower shall execute and deliver to such Swing Line Lender a Swing Line
Note, which shall evidence the applicable Swing Line Loans made by such Swing
Line Lender to the Borrower in addition to such accounts or records. Each Lender
and each Swing Line Lender may attach schedules to its Revolving Note or its
Swing Line Note, as applicable, and record thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error.


53
[[5256212]]

--------------------------------------------------------------------------------





2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders or L/C
Issuers to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein; provided that payments pursuant to Sections 3.01, 3.04, 3.05,
9.05, 10.04 and 10.05 shall be made directly to the Persons entitled thereto.
The Administrative Agent will promptly distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(c)    (i)    Unless the Borrower has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each of the Lenders or the applicable L/C Issuer, as the
case may be, shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to such Lender or such
L/C Issuer in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lender or such L/C Issuer to the date such
amount is repaid to the Administrative Agent in immediately available funds at
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.
(i)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount


54
[[5256212]]

--------------------------------------------------------------------------------





in immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or make its payment
under Section 9.05. The failure of any Swing Line Lender to make any Swing Line
Loan required to be made by it hereunder shall not relieve any other Swing Line
Lender of its obligations hereunder; provided that the obligations of the Swing
Line Lenders hereunder are several and no Swing Line Lender shall be responsible
for any other Swing Line Lender’s failure to make Swing Line Loans as required.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated


55
[[5256212]]

--------------------------------------------------------------------------------





hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) from the other
Lenders such participations in the Loans made by them, and/or such
subparticipations in the participations in L/C Obligations and Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, without interest thereon; provided, further,
that the provisions of this Section 2.13 shall not be construed to apply to (i)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations or in Swing Line Loans to any
assignee or participant, other than to the Parent, the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
2.13 shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
2.13 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
2.14    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent, any L/C Issuer or any Swing Line Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the L/C Issuers and/or the Swing Line Lenders, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders
(including the Swing Line Lenders), a first priority security interest in all
such Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of the applicable L/C Obligations and Swing Line
Loans, to be applied pursuant to Section 2.14(b). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, any L/C Issuer and any
Swing Line Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, deliver to the Administrative
Agent additional Cash Collateral in an amount


56
[[5256212]]

--------------------------------------------------------------------------------





sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.17 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the L/C Issuers and/or the
Swing Line Lenders, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the good faith determination by
the Administrative Agent, the L/C Issuers and the Swing Line Lenders that there
exists excess Cash Collateral; provided that, subject to Section 2.17, the
Person providing Cash Collateral, the L/C Issuers and the Swing Line Lenders may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
2.15    Increase in Aggregate Commitment.
(a)    Upon notice to the Administrative Agent (which shall promptly notify the
Lenders identified by the Borrower), the Borrower may from time to time during
the term of this Agreement request an increase in the Aggregate Commitment to an
amount not exceeding $1,150,000,000 (after giving effect to any such increase)
at any time; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (ii) immediately before and after giving effect to such increase in the
Aggregate Commitment, no Default or Event of Default shall have occurred and be
continuing and (iii) after giving to such increase in the Aggregate Commitment
(including any Borrowings to be made on the Increase Effective Date), the Parent
shall be in compliance on a pro forma basis with the financial covenants set
forth in Section 7.02. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees, in its sole discretion, to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.
The Administrative Agent shall notify the Borrower of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
the Borrower may also invite additional Eligible Assignees (including prior to,
and in lieu of, inviting Lenders) to become Lenders pursuant to a joinder
agreement in form and substance


57
[[5256212]]

--------------------------------------------------------------------------------





satisfactory to the Administrative Agent and its counsel; provided that each
such Eligible Assignee shall be subject to the prior written approval of the
Administrative Agent, each L/C Issuer and each Swing Line Lender (in each case,
not to be unreasonably withheld, conditioned or delayed) if consent of the
Administrative Agent, such L/C Issuer or such Swing Line Lender, as the case may
be, would be required under Section 10.07 for an assignment of any Loan or
Commitment to such Eligible Assignee.
(b)    If the Aggregate Commitment is increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall have provided to the
Administrative Agent the following, in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    (A) copies of corporate resolutions certified by a Responsible Officer of
the Borrower, or such other evidence as may be satisfactory to the
Administrative Agent, demonstrating that Borrower’s incurrence of indebtedness
hereunder in the amount of the Aggregate Commitment as increased pursuant to
this Section 2.15 and with a maturity date of the Stated Maturity Date, has been
duly authorized by all necessary corporate action, together with, upon request
of the Administrative Agent, an opinion of counsel to the Borrower (which, as to
certain matters as agreed by the Administrative Agent, may be internal counsel)
to such effect and as to such other customary matters regarding the transactions
contemplated by this Section 2.15 as the Administrative Agent may reasonably
request and (B) customary reaffirmations by the Guarantors, and
(ii)    a certificate dated as of the Increase Effective Date and signed by a
Responsible Officer of the General Partner, on behalf of the Parent, and a
Responsible Officer of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the Increase Effective Date, (or, if such representation
speaks as of an earlier date, as of such earlier date), (B) no Default or Event
of Default exists and (C) the Parent is in compliance, on a pro forma basis,
with the financial covenants set forth in Section 7.02 hereof.
(c)    The Borrower shall prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Loans ratable with any revised Pro Rata
Shares arising from any nonratable increase in the Aggregate Commitment under
this Section.
(d)    In connection with any increase in the Aggregate Commitment under this
Section 2.15, the Administrative Agent and the Borrower may, without the consent
of any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or


58
[[5256212]]

--------------------------------------------------------------------------------





appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.15. This Section 2.15 shall supersede any
provisions in Sections 2.12 or 10.01 to the contrary.
2.16    Maturity Extension Requests.
(a)    The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) given not less than 30 days prior to the Stated
Maturity Date at any time in effect, request that the Lenders extend the Stated
Maturity Date for an additional one-year period (a “Maturity Extension
Request”); provided that (i) not more than one Maturity Extension Request may be
made in any calendar year (and no Maturity Extension Request may be made prior
to the first anniversary of the Restatement Closing Date) and (ii) there shall
not be more than two extensions of the Stated Maturity Date under this Section
2.16 during the term of this Agreement. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees, in its sole discretion, to the Maturity
Extension Request (each Lender agreeing to a Maturity Extension Request being
called a “Consenting Lender” and each Lender declining to agree to a Maturity
Extension Request being called a “Declining Lender”). Any Lender not responding
within such time period shall be deemed to be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to a Maturity Extension
Request, then (A) the Stated Maturity Date shall, as to the Consenting Lenders,
be extended by one year to the anniversary of the Stated Maturity Date
theretofore in effect and (B) the Commitment of each Declining Lender shall
terminate and the principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Declining Lenders hereunder,
shall be due and payable on the Stated Maturity Date in effect prior to giving
effect to any such extension (such Stated Maturity Date being called the
“Existing Maturity Date”). On the Existing Maturity Date, the Borrower shall
make such other prepayments of the Loans pursuant to Section 2.05 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders as set forth above, (x)
Total Outstandings shall not exceed the Aggregate Commitment and (y) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Swing Line Exposure would not exceed any such Lender’s Commitment.
(b)    If any Existing Maturity Date shall be extended in accordance with this
Section 2.16, the Administrative Agent and the Borrower shall determine the
effective date thereof (the “Extension Effective Date”). The Administrative
Agent shall promptly notify the Borrower and the Lenders of the Extension
Effective Date. As a condition precedent to such extension, the Borrower shall
have provided to the Administrative Agent the following, in form and substance
reasonably satisfactory to the Administrative Agent:
(i)    (A) copies of corporate resolutions certified by a Responsible Officer of
the Borrower, or such other evidence as may be satisfactory to the
Administrative


59
[[5256212]]

--------------------------------------------------------------------------------





Agent, demonstrating that Borrower’s incurrence of indebtedness hereunder in the
amount of the Aggregate Commitment and with a Stated Maturity Date extended
pursuant to this Section 2.16, has been duly authorized by all necessary
corporate action, together with, upon request of the Administrative Agent, an
opinion of counsel to the Borrower (which, as to certain matters as agreed by
the Administrative Agent, may be internal counsel) to such effect and as to such
other customary matters regarding the transactions contemplated by this Section
2.16 as the Administrative Agent may reasonably request and (B) customary
reaffirmations by the Guarantors, and
(ii)    a certificate dated as of the Extension Effective Date and signed by a
Responsible Officer of the General Partner, on behalf of the Parent, and a
Responsible Officer of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the Extension Effective Date, (or, if such representation
speaks as of an earlier date, as of such earlier date) and (B) no Default or
Event of Default exists.
(c)    Notwithstanding anything in this Section 2.16 to the contrary, the Stated
Maturity Date, the Letter of Credit Expiration Date and the Availability Period,
as such terms are used in reference to any L/C Issuer or any Letter of Credit
issued by such L/C Issuer or in reference to any Swing Line Lender or any Swing
Line Loans, may not be extended with respect to any L/C Issuer or any Swing Line
Lender without the prior written consent of such L/C Issuer or such Swing Line
Lender, as applicable (it being understood and agreed that, in the event any L/C
Issuer or any Swing Line Lender, as applicable, shall not have consented to any
Maturity Extension Request, (A) such L/C Issuer shall continue to have all the
rights and obligations of an L/C Issuer hereunder, and such Swing Line Lender
shall continue to have all the rights and obligations of a Swing Line Lender
hereunder, in each case through the applicable Existing Maturity Date (or the
Letter of Credit Expiration Date or the Availability Period determined on the
basis thereof), and thereafter shall have no obligation to issue, amend, extend
or renew any Letter of Credit or to make any Swing Line Loan, as applicable (but
shall continue to be entitled to the benefits of Sections 2.03, 2.04, 3.01,
3.04, 10.04 and 10.05 as to Letters of Credit issued or Swing Line Loans made
prior to such time), and (B) the Borrower shall cause the amount of such L/C
Issuer’s L/C Obligations to be zero (unless such Letter of Credit has been cash
collateralized in a manner acceptable to the Administrative Agent and such L/C
Issuer or other arrangements with respect thereto have been made that are
satisfactory to the Administrative Agent and such L/C Issuer) no later than the
day on which such L/C Obligations would have been required to have been reduced
to zero in accordance with the terms hereof without giving effect to the
effectiveness of the extension of the applicable Existing Maturity Date pursuant
to this Section (and, in any event, no later than such Existing Maturity Date)
and shall repay the principal amount of all outstanding Swing Line Loans,
together with any accrued interest thereon, on such Existing Maturity Date).
(d)    In connection with any extension of any Existing Maturity Date under this
Section 2.16, the Administrative Agent and the Borrower may, without the consent
of any Lender,


60
[[5256212]]

--------------------------------------------------------------------------------





effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.16.
(e)    This Section 2.16 shall supersede any provisions in Sections 2.12 or
10.01 to the contrary.
2.17    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or the Swing Line Lenders
hereunder; third, to Cash Collateralize the Fronting Exposure of the L/C Issuers
and the Swing Line Lenders with respect to such Defaulting Lender in accordance
with Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the L/C Issuers’
and the Swing Line Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swing Line Loans
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lenders as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or any Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its


61
[[5256212]]

--------------------------------------------------------------------------------





obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Line Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swing Line Loans were issued at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swing Line Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swing Line
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender except as set forth in clause (C) below).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 2.03(h) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.
(C)    With respect to any fee payable under Section 2.09 or Letter of Credit
fee that would otherwise have been paid to any Defaulting Lender if it were not
a Defaulting Lender, the Borrower shall (1) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations or Swing
Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (2) pay to the L/C Issuers and Swing Line Lenders, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent that the Defaulting Lender’s Fronting Exposure has been
reallocated to the L/C Issuers’ or Swing Line Lenders’ Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.


62
[[5256212]]

--------------------------------------------------------------------------------





(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares of the Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Swing Line Exposure to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 10.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of the Borrower or a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, within one Business Day following the Borrower’s receipt
of notice from the Administrative Agent, (x) as to Swing Line Loans, repay Swing
Line Loans in an amount equal to the Fronting Exposure applicable to the
Defaulting Lender or, if such Swing Line Loans cannot be repaid, Cash
Collateralize the Borrower’s obligations corresponding to the Fronting Exposure
applicable to the Defaulting Lender in accordance with the procedures set forth
in Section 2.14 and (y) as to Letters of Credit, Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to the Defaulting Lender in accordance
with the procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held by the Lenders in accordance with their Pro Rata Shares of
their respective Commitments (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


63
[[5256212]]

--------------------------------------------------------------------------------





(c)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swing Line Lenders shall not be required to fund any
Swing Line Loans and L/C Issuers shall not be required to issue, extend, renew
or increase any Letter of Credit, unless the applicable Swing Line Lender or the
applicable L/C Issuer, as applicable, is satisfied that the related Fronting
Exposure and the then outstanding Fronting Exposure applicable to the Defaulting
Lender (x) will be 100% covered by the Commitments of the Non-Defaulting Lenders
and/or (y) Cash Collateral will be provided by the Borrower in accordance with
Section 2.14, and participating interests in any newly made Swing Line Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(a)(iv) (and such
Defaulting Lender shall not participate therein).
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law. If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01(b)),
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding for Indemnified Tax been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties, jointly and
severally, shall indemnify each Recipient, within ten (10) days after receipt by
the Borrower of demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf


64
[[5256212]]

--------------------------------------------------------------------------------





of a Lender, accompanied by the calculations by which such determination was
made by such Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender (which solely for purposes of this Section 3.01(f) shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(f)(ii)(A), (B) and (D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


65
[[5256212]]

--------------------------------------------------------------------------------





(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, properly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    properly completed and executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, nor a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form);
(4)    properly completed and executed originals of IRS Form W-8EXP claiming an
exemption from withholding Tax; or
(5)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on


66
[[5256212]]

--------------------------------------------------------------------------------





which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Restatement Closing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 3.01(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.01(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 3.01(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to


67
[[5256212]]

--------------------------------------------------------------------------------





such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 3.01(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Indemnification of the Administrative Agent. Each Lender and each L/C
Issuer shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.01(h). The agreements in this Section 3.01(h) shall survive the
resignation and/or replacement of the Administrative Agent.
(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.02    Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.


68
[[5256212]]

--------------------------------------------------------------------------------





3.03    Inability to Determine Rates.
(a)    In connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the Adjusted Eurodollar Rate
for such Interest Period with respect to a proposed Eurodollar Rate Loan or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the Adjusted Eurodollar Rate
does not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans during such Interest Period, then the Administrative
Agent shall promptly give notice thereof to the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of, or conversion to, Base
Rate Loans in the amount specified therein.
(b)    (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Eurodollar Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment. No replacement
of the Eurodollar Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.
(i)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(ii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,


69
[[5256212]]

--------------------------------------------------------------------------------





(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period.
(iii)    Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, any request pursuant to Section 2.02 for for a
Eurodollar Rate Loan or a conversion of any Loan to, or continuation of any Loan
as, a Eurodollar Rate Loan shall be ineffective, and, on the last day of the
then current Interest Period applicable thereto, any outstanding Eurodollar Rate
Loan shall be continued as a Base Rate Loan.
(iv)    Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 3.03, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03.
3.04    Increased Cost and Reduced Return; Capital Adequacy and Liquidity.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (in each case, other than Taxes) affecting
this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), or to increase the cost to such
Lender or such L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, L/C Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, L/C Issuer or
other Recipient, the Borrower will pay to such Lender, L/C Issuer or other
Recipient, as the case may be, such


70
[[5256212]]

--------------------------------------------------------------------------------





additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or L/C Issuer determines that any Change in Law regarding
capital adequacy or liquidity, or compliance by such Lender (or its Lending
Office) or L/C Issuer therewith, has or would have the effect of reducing the
rate of return on the capital of such Lender or L/C Issuer (or any holding
company of such Lender or L/C Issuer) as a consequence of this Agreement or the
obligations of such Lender or L/C Issuer hereunder (taking into consideration
its and its holding company’s, if any, policies with respect to capital adequacy
or liquidity and such Lender’s or L/C Issuer’s desired return on capital) then,
from time to time upon demand of such Lender or L/C Issuer (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender or
L/C Issuer, as the case may be, such additional amounts as will compensate such
Lender or L/C Issuer (or the applicable holding company of such Lender or L/C
Issuer) for such reduction.
(c)    A certificate of a Lender, an L/C Issuer or such other Recipient setting
forth the Change in Law giving rise to a claim for compensation under Section
3.04(a) or 3.04(b), the amount or amounts necessary to compensate such Lender,
such L/C Issuer, such other Recipient or any of their respective holding
companies, as the case may be, as specified in Section 3.04(a) or 3.04(b)
(including an explanation in reasonable detail of the manner in which such
amount or amounts was determined) and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, such L/C
Issuer or such other Recipient, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender, any L/C Issuer or any other
Recipient to demand compensation pursuant to this Section 3.04 shall not
constitute a waiver of such Lender’s, such L/C Issuer’s or such other
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate a Lender, an L/C Issuer or any other Recipient
pursuant to this Section 3.04 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, such L/C Issuer
or such other Recipient notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of its intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment of principal or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(even if permitted to revoke such notice); or


71
[[5256212]]

--------------------------------------------------------------------------------





(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Designation of a Different Lending Office. If
any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (a) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
(b) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
3.07    Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent, any Lender or any L/C Issuer claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder (including, if requested by the Borrower, an explanation in
reasonable detail of the manner in which such amount or amounts was determined)
shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent, such Lender or such L/C Issuer may use any
reasonable averaging and attribution methods.
3.08    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitment and repayment of all other
Obligations hereunder.
ARTICLE IV

CONDITIONS PRECEDENT TO RESTATEMENT CLOSING DATE AND TO CREDIT EXTENSIONS
4.01    Conditions to Restatement Closing Date. The amendment and restatement of
the Existing Credit Agreement to be in the form hereof is subject to the
satisfaction (or waiver in accordance with Section 10.01 of the Existing Credit
Agreement) of the conditions precedent to the occurrence of the Restatement
Closing Date set forth in the Restatement Agreement.


72
[[5256212]]

--------------------------------------------------------------------------------





4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than (i) a Loan Notice requesting
only a conversion of Loans to the other Type or (i) a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party set forth in
Article V and in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date of such Credit
Extension (or, if such representation speaks as of an earlier date, as of such
earlier date).
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.
Each Request for Credit Extension (other than (i) a Loan Notice requesting only
a conversion of Loans to the other Type or (ii) a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Lenders as of the Restatement
Closing Date and thereafter as of each date required by Section 4.02 and as of
any other date as agreed by a Loan Party:
5.01    Corporate Existence and Power. The General Partner is the sole general
partner of the Parent. Each Loan Party and each Subsidiary is a corporation,
partnership or limited liability company duly incorporated or formed, as
applicable, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or formation, as applicable, and has all
organizational powers and all material Authorizations required to carry on its
business as now conducted. Each Loan Party and each Subsidiary is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
5.02    Corporate and Governmental Authorization; No Contravention; No Default.
The Transactions, including the Borrower’s incurrence of Debt hereunder, and the
execution, delivery and performance by the Loan Parties of each Loan Document to
which such Person is a party, (a) are within the corporate or other
organizational powers of such Person, (a) have been duly authorized by all
necessary corporate or other organizational action, (a) require no action by or
in respect of, or filing with, any Governmental Authority (except such as has
been obtained and any


73
[[5256212]]

--------------------------------------------------------------------------------





reports required to be filed by such Person with the SEC), (a) do not
contravene, or constitute a default under, (i) any provision of applicable law
or regulation or of any Organization Documents of such Person or (i) any
material agreement, judgment, injunction, order, decree or other instrument
binding upon the Parent or any of its Subsidiaries, or result in the creation or
imposition of any Lien on any asset of such Person or any of its Subsidiaries
that is not permitted hereunder. No Default or Event of Default has occurred and
is continuing or would result from the consummation of the Transactions, the
transactions contemplated by this Agreement or any other Loan Document.
5.03    Binding Effect. Each Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a valid and binding obligation of each Loan Party that is
party thereto, in each case, enforceable in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights.
5.04    Financial Information.
(a)    The Initial Financial Statements (i) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its Subsidiaries on a consolidated basis as of the dates and for the
periods covered thereby in conformity with GAAP and (i) show, to the extent
required by GAAP and together with all footnotes to such financial statements,
all material indebtedness and other liabilities, direct or contingent, of the
Parent and its Subsidiaries as of the date thereof, including liabilities for
material taxes, material commitments and Debt.
(b)    The financial information delivered to the Lenders pursuant to
Sections 6.01(a) and 6.01(b) (i) fairly presents, in all material respects, in
conformity with GAAP, the consolidated financial position of the Parent and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows for the period covered thereby (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes), and
(i) shows, to the extent required by GAAP and together with all footnotes to
such financial statements, all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for material taxes, material commitments and Debt.
(c)    Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
5.05    Litigation. There is no action, suit, proceeding or investigation
pending against, or, to the knowledge of the Parent or the Borrower, threatened
against or affecting, the Parent or any of its Subsidiaries before any
Governmental Authority (a) relating to this Agreement or the Transactions or (b)
which could reasonably be expected to have a Material Adverse Effect.


74
[[5256212]]

--------------------------------------------------------------------------------





5.06    Compliance with ERISA.
(a)    Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standards under the Pension
Funding Rules, (i) failed to make any material contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code, or (i) incurred any material liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
(b)    None of the Borrower or any of its Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA).
5.07    Environmental Matters. In the ordinary course of its business, the
Parent conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Parent or any of its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
Authorizations, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses). On the basis of this review, the Parent has
concluded that such associated liabilities and costs, including the costs of
compliance with Environmental Laws, could not reasonably be expected to have a
Material Adverse Effect. Neither the Parent nor any of its Subsidiaries has
failed to comply with any Environmental Laws or to obtain any obtain, maintain
or comply with any Authorization under any Environmental Laws, except for
matters that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
5.08    Taxes. The Parent and its Subsidiaries have properly and timely filed
all United States Federal and all other material tax returns which are required
to have been filed by them, and have paid all material taxes due and payable by
them pursuant to such returns or pursuant to any material assessment received by
the Parent and its Subsidiaries (other than those not yet delinquent and payable
without premium or penalty, and except for those being diligently contested in
good faith by appropriate proceedings, and in each case, for which adequate
reserves and provisions for taxes have been made on the books of the applicable
Person). The charges, accruals and reserves on the books of the Parent and its
Subsidiaries in respect of material taxes or other material governmental charges
are, in the reasonable opinion of the Parent, adequate.


75
[[5256212]]

--------------------------------------------------------------------------------





5.09    Subsidiaries. Set forth on Schedule 5.09 is a complete and accurate list
as of the Restatement Closing Date of each of the Parent’s Subsidiaries,
together with its jurisdiction of formation and the Parent’s direct or indirect
percentage ownership therein.
5.10    Regulatory Restrictions on Borrowing; Margin Regulations.
(a)    None of the Parent, any Person Controlling the Parent, the Borrower or
any Subsidiary of the Parent is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
(b)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying margin stock. No part of the proceeds of any Credit Extension will be
used for any purpose which violates the provisions of Regulations T, U or X of
the FRB.
5.11    Full Disclosure. No statement, information, report, representation or
warranty (collectively, the “Information”) made by any Loan Party in any Loan
Document or furnished to the Administrative Agent or any Lender in writing by or
on behalf of any Loan Party in connection with any Loan Document (as modified or
supplemented by other Information so furnished), taken as a whole, contains, as
of the date such Information was furnished (or, if such Information expressly
relates to a specific date, as of such specific date) any untrue statement of a
material fact or omits, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided, that with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time.
5.12    Compliance with Laws. The Parent and each of its Subsidiaries is in
compliance with all Laws applicable to it or to its properties (including,
without limitation, the Code), except where (a) such failure to comply could not
have or be reasonably expected to have a Material Adverse Effect or (b) the
necessity or fact of compliance therewith is being contested in good faith by
appropriate proceedings and the failure to comply during such time could not
have or be reasonably expected to have a Material Adverse Effect.
5.13    Ownership of Property; No Liens; Insurance. Each of the Parent and its
Subsidiaries have good record and indefeasible title in fee simple to, or valid
leasehold interests in, or a valid easement estate in, all real property, and
good title to all material personal property, in each case necessary or used in
the ordinary conduct of its business, except for defects that, individually or
in the aggregate, (a) do not materially interfere with the ordinary conduct of
its business or (b) could not reasonably be expected to result in a Material
Adverse Effect. None of such property is subject to any Lien, except for Liens
permitted by Section 7.01. The Parent and each of its Subsidiaries are insured
in the manner required pursuant to Section 6.03(b).


76
[[5256212]]

--------------------------------------------------------------------------------





5.14    Solvency. The Parent and its Subsidiaries, on a consolidated basis, are,
and after giving effect to the Transactions will be, Solvent.
5.15    Patriot Act. Each of the Parent, the Borrower and their respective
Subsidiaries are in compliance in all material respects with the material
provisions of the Patriot Act, and each such Person has provided to the
Administrative Agent and the Lenders all information related to it (including
but not limited to its name, address and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent that is
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.
5.16    Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Parent, the Borrower, their respective Subsidiaries and each such Person’s
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions (and such policies and procedures are applicable to such
directors, officers, employees and agents of Noble and its other Subsidiaries
that serve as the directors, officers, employees and agents of, or are seconded
to, the Parent, the Borrower and their respective Subsidiaries), and the Parent,
the Borrower, their respective Subsidiaries and each such Person’s officers and
employees (or, as applicable, the officers and employees of Noble or its other
Subsidiaries, that serve as the officers and employees of, or are seconded to,
the Parent, the Borrower and their respective Subsidiaries), and to the
knowledge of the Parent and the Borrower, any director and agent of the Parent,
the Borrower and their respective Subsidiaries (or, as applicable, the directors
and agents of Noble and its other Subsidiaries that serve as the directors and
agents of the Parent, the Borrower and their respective Subsidiaries), are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent, the Borrower or their respective Subsidiaries,
or to the knowledge of the Parent or the Borrower, any of their respective
directors, officers or employees (or, as applicable, the directors, officers and
employees of Noble and its other Subsidiaries that serve as the directors,
officers and employees of, or are seconded to, the Parent, the Borrower and
their respective Subsidiaries) or (a) to the knowledge of the Parent or the
Borrower, any agent of the Parent, the Borrower and their respective
Subsidiaries (or, as applicable, any agent of Noble and its other Subsidiaries
that serves as an agent of the Parent, the Borrower and their respective
Subsidiaries) that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit or use of proceeds therefrom will violate Anti-Corruption Laws
or applicable Sanctions.
5.17    Material Contracts. Each Material Contract has been duly executed and
delivered by each Loan Party and each Subsidiary party thereto and constitutes
the legal, valid and binding obligation of each Loan Party and each Subsidiary
party thereto, enforceable in accordance with its terms, except as
enforceability may be limited by general principles of equity and bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by moratorium laws from time to time in effect. The Parent and each of its
Subsidiaries is, and, to the knowledge of the Parent, Noble and its Subsidiaries
are, in compliance with each Material Contract and no defaults exist thereunder,
except where such non-compliance or such defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.18    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


77
[[5256212]]

--------------------------------------------------------------------------------





ARTICLE VI

AFFIRMATIVE COVENANTS
The Loan Parties agree and covenant that, so long as any Lender has any
Commitment, any Letter of Credit remains outstanding (unless such Letter of
Credit has been cash collateralized in a manner acceptable to the Administrative
Agent and the applicable L/C Issuer or other arrangements with respect thereto
have been made that are satisfactory to the Administrative Agent and such L/C
Issuer) or any Obligation payable hereunder remains unpaid:
6.01    Information; Notices of Material Events. The Parent and/or the Borrower,
as applicable, will deliver to the Administrative Agent and each Lender:
(a)    as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations, cash flows and changes in equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail (and which shall include, for the
avoidance of doubt, a reconciliation of the net income and EBITDA attributable
to the non-controlling interest in any Subsidiary that is not wholly-owned by
the Loan Parties, in each case in the same or similar manner as set forth in the
Initial Financial Statements or otherwise reasonably acceptable to the
Administrative Agent) and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing selected by the Parent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, and in any event within forty-five (45) days after
the end of each of the first three quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and the related consolidated statement of operations for such
quarter and for the portion of the Parent’s fiscal year ended at the end of such
quarter and the related consolidated statement of cash flows for such portion of
the Parent’s fiscal year, setting forth in the case of such statements of
operations and cash flows, in comparative form the figures for the corresponding
quarter and the corresponding portion of the Parent’s previous fiscal year (and
which shall include, for the avoidance of doubt, a reconciliation of the net
income and EBITDA attributable to the non-controlling interest in any Subsidiary
that is not wholly-owned by the Loan Parties, in each case in the same or
similar manner as set forth in the Initial Financial Statements or otherwise
reasonably acceptable to the Administrative Agent), all certified (subject to
normal year-end adjustments and the absence of footnotes) as to fairness of
presentation, conformity to GAAP and consistency by the chief financial officer
or the chief accounting officer of the General Partner, on behalf of the Parent;
(c)    on or before the applicable date on which the related financial
certificates are required to be delivered pursuant to clause (a) or (b) above, a
completed Compliance Certificate executed by a Responsible Officer of the
General Partner, on behalf of the Parent, including a complete and accurate
list, as of the last day of the period covered by such financial statements, of


78
[[5256212]]

--------------------------------------------------------------------------------





each of the Parent’s Subsidiaries, together with its jurisdiction of formation
and the Parent’s direct or indirect percentage ownership therein and, until the
Guarantee Release Date, whether it is a Material Subsidiary;
(d)    promptly (and in any event within five (5) Business Days) after any
officer of the General Partner, on behalf of the Parent, or any officer of the
Borrower or any other Loan Party obtains actual knowledge of (i) any Default, if
such Default is then continuing, and (i) any other event, circumstance or
development (including any environmental matters and/or litigation or
governmental proceedings pending against the Parent and its Subsidiaries) that
would reasonably be expected to result in a Material Adverse Effect, a
certificate of a Responsible Officer of the Borrower setting forth the details
thereof and, in the case of clause (i) above, the action which the Parent and/or
the Borrower is taking or proposes to take with respect thereto;
(e)    promptly upon the mailing thereof to the unitholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Parent shall have filed with the SEC;
(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (i) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is insolvent or has been
terminated, a copy of such notice; (i) receives notice from the PBGC under Title
IV of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (i) applies for a waiver of the minimum funding
standard under the Pension Funding Rules, a copy of such application; (i) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (i) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; (i) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or the chief accounting officer of
the General Partner, on behalf of the Parent, setting forth details as to such
occurrence and action, if any, which the Parent or applicable member of the
ERISA Group is required or proposes to take; or (i) determines that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA, a certification of funding status from the enrolled actuary
for the Pension Plan, which in the case of each of clauses (i), (ii), (iii) and
(viii) above, could cause one or more members of the ERISA Group to incur
liability;


79
[[5256212]]

--------------------------------------------------------------------------------





(h)    promptly upon any announcement by S&P or Moody’s of any issuance of or
change in a Public Debt Rating of the Parent, notice of such issuance or change;
(i)    promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
(j)    from time to time, such additional information regarding the financial
position or business of the Parent and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or (f)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) (A) on which the Parent posts such
documents, or provides a link thereto, on the Parent’s website on the Internet
at the website address listed on Schedule 10.02; or (B) on which such documents
are posted on the Parent’s or the Borrower’s behalf on IntraLinks or another
similar electronic system (the “Platform”), if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), and (ii) on which the Borrower
notifies (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents; provided that the Borrower
shall deliver paper copies or soft copies (by electronic mail) of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies. Information required to be delivered pursuant
to this Section 6.01 may also be delivered by facsimile or electronic mail
pursuant to procedures approved by the Administrative Agent. Except for
Compliance Certificates required by Section 6.01(c), the Administrative Agent
shall have no obligation to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent or the Borrower with any request for delivery of such documents, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrower or the
Parent hereunder (collectively, “Materials”) by posting the Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Parent, its Subsidiaries or their respective securities for purposes of
United States Federal and state securities Laws) (each, a “Public Lender”). The
Parent and the Borrower hereby agree that (w) all Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Materials “PUBLIC,” the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Materials as not
containing any material non-public information with respect to the Parent, its
Subsidiaries or their respective securities for purposes of United States
Federal and state securities


80
[[5256212]]

--------------------------------------------------------------------------------





Laws (provided, however, that to the extent such Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
6.02    Payment of Taxes and Obligations. Each Loan Party will, and will cause
each of its Subsidiaries to, pay or discharge its material obligations,
including material Tax liabilities, before the same shall become delinquent,
except where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.
6.03    Maintenance of Property; Insurance.
(a)    Each Loan Party will keep, and will cause each of its Subsidiaries to
keep, all material property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted.
(b)    Each Loan Party will, and will cause each of its Subsidiaries to,
maintain or caused to be maintained with insurance companies that are rated (or
whose reinsurers are rated) “A-VII” or better by A.M. Best Company or “BBB-” or
better by S&P or an equivalent rating from another recognized rating agency,
insurance with respect to their respective properties and business in at least
such amounts, against at least such risks and with such risk retention as are
customarily maintained, insured against or retained, as the case may be, by
companies engaged in a similar business, to the extent available at the time in
question on commercially reasonable terms; and will furnish to the Lenders, upon
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.
6.04    Conduct of Business and Maintenance of Existence. Each Loan Party will
preserve, renew and keep in full force and effect, and will cause each of its
Subsidiaries to preserve, renew and keep in full force and effect, their
respective legal existence and good standing under the Laws of the jurisdiction
of its organization and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 6.04 shall prohibit a transaction permitted pursuant to Section
7.05.
6.05    Compliance with Laws. Each Loan Party will comply, and will cause each
of its Subsidiaries to comply, in all material respects with all applicable
material Laws and requirements of Governmental Authorities (including, without
limitation, Environmental Laws, the Patriot Act and ERISA and the rules and
regulations thereunder) except where the necessity or fact of compliance
therewith is being contested in good faith by appropriate proceedings or could
not reasonably be expected to result in a Material Adverse Effect. The Parent
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Parent, its Subsidiaries, and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions (and such policies and procedures will be applicable to such
directors, officers, employees and agents of Noble or its other Subsidiaries
that serve as the directors, officers, employees and agents of, or are seconded
to, the Parent and its Subsidiaries).


81
[[5256212]]

--------------------------------------------------------------------------------





6.06    Inspection of Property, Books and Records. Each Loan Party will keep,
and will cause its Subsidiaries to keep, proper books of record and account in
which full, true and correct, in all material respects, entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent required by GAAP or applicable Law; and will permit, and will cause each
of its respective Subsidiaries to permit, representatives of any Lender at such
Lender’s expense to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records, and
to discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants, all at such reasonable
times and as often as may reasonably be desired; provided, however, that if an
Event of Default has occurred and is continuing, any visit and inspection by a
Lender shall be at the sole expense of the Borrower.
6.07    Use of Proceeds. The proceeds of the Loans made under this Agreement
will be used by the Loan Parties (a) to pay fees and expenses in connection with
the Transactions and (b) for working capital, capital expenditures,
Acquisitions, dividends, distributions, unit repurchases, and other lawful
corporate, limited liability company or partnership purposes of the Parent and
its Subsidiaries. Letters of Credit will be issued for general corporate
purposes of the Parent and its Subsidiaries (or, in the case of any Letter of
Credit issued for the account of any joint venture of the Borrower or any of its
Subsidiaries, general corporate purposes of such joint venture).
6.08    Governmental Approvals and Filings. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain in full force and effect all
action by or in respect of, or filing with, any Governmental Authority necessary
in connection with (a) the execution and delivery of this Agreement, or any Note
issued hereunder by the Borrower, (a) the consummation of the Transactions, (a)
the performance of or compliance with the terms and conditions hereof or thereof
by the Parent and its Subsidiaries, or (a) any other actions required to ensure
the legality, validity, binding effect, enforceability or admissibility in
evidence hereof or thereof.
6.09    Material Contracts. Each Loan Party will, and will cause each of its
Subsidiaries to, perform and observe all the terms and provisions of, and comply
with, each Material Contract to be performed or observed by it, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Each Loan Party will, and will
cause each of its Subsidiaries to, use commercially reasonable efforts to
enforce its rights and remedies under the Material Contracts (other than with
respect to immaterial notice and information rights the non-enforcement of which
the Loan Parties and their Subsidiaries determine in good faith do not have an
adverse effect on their ordinary course of business), including rights with
respect to indemnities, cost reimbursements and purchase price adjustments, in a
manner consistent with that, and to the same extent that, it would do so in an
arms’-length transaction with an unrelated third party.
6.10    Guarantee Matters.
(a)    Within thirty (30) days (or such longer period as the Administrative
Agent may agree in writing) after the acquisition or formation of any
wholly-owned Material Subsidiary (or upon a wholly-owned non-Material Subsidiary
becoming a Material Subsidiary), the Parent shall cause such Person to (i)
become a Guarantor by executing and delivering to the Administrative


82
[[5256212]]

--------------------------------------------------------------------------------





Agent a joinder to the Guarantee Agreement and (i) deliver to the Administrative
Agent (A) documents of the types referred to in Sections 4.01(a)(iii) and
4.01(a)(iv) of the Original Credit Agreement and (A) favorable opinions of
counsel to such Person (which, as to certain matters as agreed to by the
Administrative Agent, may be internal counsel and which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent. For the avoidance of doubt,
no non-wholly-owned Material Subsidiary existing on or after the Original
Closing Date shall be required to become a Guarantor hereunder until such time
as such Subsidiary becomes a wholly-owned Material Subsidiary.
(b)    If any Subsidiary that is not already a Loan Party guarantees any Debt of
the Borrower or the Parent, then that Subsidiary shall become a guarantor of the
Obligations and shall deliver a joinder to the Guarantee Agreement to the
Administrative Agent within ten (10) Business Days of the date on which it
guaranteed such Debt, together with such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.
(c)    On and after the Guarantee Release Date, the Loan Parties shall not be
required to comply with the requirements of Section 6.10(a) and each Guarantor
that is a Material Subsidiary shall be automatically released from its
obligations under the Guarantee Agreement; provided that (i) no Default or Event
of Default has occurred and is continuing or would result from such release,
(ii) such Guarantor is not then a guarantor of any other Debt of the Borrower or
the Parent, and (iii) the Borrower shall have delivered to the Administrative
Agent a certificate, executed by a Responsible Officer of the Borrower,
confirming that the conditions to release set forth in this Section have been
satisfied.
(d)    If the conditions set forth Section 6.10(b) requiring such Subsidiary to
be a Guarantor no longer exist (other than on account of a release of such
Subsidiary from its guarantee of the applicable other Debt upon payment by such
Subsidiary thereon), then such Subsidiary shall be automatically released from
its obligations under the Guarantee Agreement; provided that (i) no Default or
Event of Default has occurred and is continuing or would result from such
release and (ii) the Borrower shall have delivered to the Administrative Agent a
certificate, executed by a Responsible Officer of the Borrower, confirming that
the conditions to release set forth in this Section have been satisfied.
(e)    In connection with any release pursuant to this Section, the
Administrative Agent is hereby authorized to execute and deliver, and agrees to
promptly execute and deliver, such documents as the Borrower shall reasonably
request to evidence such release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.
6.11    Subsidiaries. With respect to each non-wholly owned direct or indirect
Subsidiary of the Parent: (a) to the extent such Subsidiary is a limited
partnership, 100% of the general partnership interests in such Subsidiary shall
be directly owned by the Parent or a wholly-owned Subsidiary of the Parent and
(b) in all cases, the Parent or a wholly-owned Subsidiary of the Parent shall
Control such Subsidiary.


83
[[5256212]]

--------------------------------------------------------------------------------





ARTICLE VII

NEGATIVE COVENANTS
The Loan Parties agree and covenant that, so long as any Lender has any
Commitment, any Letter of Credit remains outstanding (unless such Letter of
Credit has been cash collateralized in a manner acceptable to the Administrative
Agent and the applicable L/C Issuer or other arrangements with respect thereto
have been made that are satisfactory to the Administrative Agent and such L/C
Issuer) or any Obligation payable hereunder remains unpaid:
7.01    Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except:
(a)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not past due for more than 60 days or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(b)    Liens of landlords (other than to secure Debt) and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
past due for more than 60 days or, if delinquent, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;
(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(d)    Liens to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations (other than Liens imposed by ERISA),
surety and appeal bonds, performance bonds and other obligations of a like
nature (other than obligations under Swap Contracts) incurred in the ordinary
course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of any Loan Party or any of its Subsidiaries;
(f)    any easement, exceptions or reservations in any property or assets
granted or reserved for the purpose of pipelines, roads, the removal of oil, gas
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment that are incidental to, and do not
materially interfere with the ordinary conduct of business of any Loan Party or
any of its Subsidiaries;


84
[[5256212]]

--------------------------------------------------------------------------------





(g)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(h)    leases or subleases granted to others not interfering in any material
respect with the ordinary course of the business of any Loan Party or any of its
Subsidiaries;
(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement,
including, without limitation, operating leases;
(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(k)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(l)    Liens of sellers of goods to the Parent and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(m)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);
(n)    Liens created pursuant to construction, operating and maintenance
agreements, transportation agreements and other similar agreements and related
documents entered into in the ordinary course of business; provided that such
Liens do not secure Debt;
(o)    rights of first refusal entered into in the ordinary course of business;
(p)    Liens consisting of (i) any rights reserved to or vested in any
municipality or governmental, statutory or public authority to control or
regulate any property of the Parent or any Subsidiary or to use such property,
(i) any obligations or duties to any municipality or public authority with
respect to any franchise, grant, license, lease or permit and the rights
reserved or vested in any Governmental Authority or public utility to terminate
any such franchise, grant, license, lease or permit or to condemn or expropriate
any property, or (i) any zoning laws, ordinances or municipal regulations;
(q)    Liens on cash margin collateral, deposits or securities required by any
Person with whom the Parent or any of its Subsidiaries enters into a Swap
Contract, to the extent such Swap Contract is entered into in accordance with
Section 7.12; provided that the aggregate value of cash and other assets subject
to such Liens shall not at any time exceed $25,000,000;
(r)    Liens imposed by ERISA that do not constitute an Event of Default and
that are being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP have been provided therefor;


85
[[5256212]]

--------------------------------------------------------------------------------





(s)    in the case of (i) Capital Stock of any joint venture of the Parent or
its Subsidiaries, (ii) Capital Stock of any Person that is not a Subsidiary or
(iii) Capital Stock of any non-wholly owned Subsidiary, in each case, owned by
the Parent or any Subsidiary, any Lien, including any put and call arrangements,
related to such Capital Stock set forth in (A) the Organization Documents of
such joint venture, such other Person or such Subsidiary or any related
shareholders’ or similar agreement or (B) in the case of clauses (i) and (ii)
above, any agreement or document governing Debt of such joint venture or such
other Person;
(t)    Liens on assets of non-wholly owned Subsidiaries that are not Loan
Parties and Liens on the Capital Stock of such non-wholly owned Subsidiaries
that are not Loan Parties, in each case securing Debt of such non-wholly owned
Subsidiaries permitted by Section 7.09;
(u)    in connection with the sale or transfer of any Capital Stock or other
assets in a transaction permitted hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
(v)    Liens securing (i) Debt incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Leases,
provided that such Debt is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (ii)
Debt assumed in connection with the acquisition of any fixed or capital assets
and (iii) Debt refinancing (but not increasing the outstanding principal amount
thereof, except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancing) any
Debt described in this clause (v); provided that (A) such Lien shall not apply
to any property of the Parent or any Subsidiary other than the assets so
acquired, constructed or improved and proceeds thereof and (B) prior to the
Guarantee Release Date, the aggregate principal amount of Debt secured by Liens
in reliance on this clause (v) shall not exceed $25,000,000 outstanding at any
time;
(w)    Liens securing Debt permitted by Section 7.09(a)(ii) and Section
7.09(b)(i); provided that such Liens shall not apply to any property of the
Parent or any Subsidiary other than the fixed or capital assets acquired,
constructed or improved with such Debt, and proceeds thereof;
(x)    prior to the Guarantee Release Date, other Liens securing Debt in an
aggregate principal amount not exceeding $50,000,000 outstanding at any time;
and
(y)    on and after the Guarantee Release Date, other Liens securing Debt of the
Parent or any of its Subsidiaries; provided that the sum, without duplication,
of (A) the aggregate outstanding principal amount of all such Debt secured by a
Lien created, incurred, assumed or in existence in reliance on this clause (y),
plus (B) the aggregate outstanding principal amount of all Debt under Section
7.09(b)(vii) plus (C) the aggregate outstanding amount of Attributable Debt
under all Sale and Leaseback Transactions under Section 7.08(c) shall not exceed
15% of Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien.






86
[[5256212]]

--------------------------------------------------------------------------------





7.02    Financial Covenants.
(a)    The Parent will not permit the Consolidated Leverage Ratio, as of the end
of each fiscal quarter of the Parent (beginning with September 30, 2016), to
exceed 5.00 to 1.0 (or, during a Qualified Acquisition Period, 5.50 to 1.0).
(b)    Prior to the Guarantee Release Date, the Parent will not permit the
Consolidated Interest Coverage Ratio, as of the end of each fiscal quarter of
the Parent, to be less than 3.00 to 1.0.
7.03    Transactions with Affiliates. A Loan Party will not, and will not permit
any Subsidiary to, directly or indirectly, pay any funds to or for the account
of, make any investment in, lease, sell, transfer or otherwise dispose of any
assets, tangible or intangible, to, or participate in, or effect, any
transaction (including the amendment, restatement, supplement or other
modification to, or waiver of any rights under, any Material Contract the effect
of which is material or adverse to a Loan Party or any Subsidiary or their
respective rights thereunder, or the entry into any new Material Contract) with,
any officer, director, employee or Affiliate (other than a Loan Party) (each
such Person, an “Affiliated Person”) unless any such transactions between a Loan
Party or its Subsidiaries, on the one hand, and any Affiliated Person, on the
other hand, shall be on an arm’s-length basis and on terms no less favorable to
such Loan Party or such Subsidiary than could have been obtained from a third
party who was not an Affiliated Person; provided, that the foregoing provisions
of this Section shall not prohibit (a) Restricted Payments permitted pursuant to
Section 7.04, (a) a Loan Party or a Subsidiary from providing credit support for
its Subsidiaries as it deems appropriate in the ordinary course of business,
(a) transactions that are not on an arm’s length basis or are not on terms as
favorable as could have been obtained from a third party, provided that such
transaction or transactions occurs within a related series of transactions,
which, in the aggregate, are on an arm’s-length basis and are on terms as
favorable as could have been obtained from a third party, (a) non-material
transactions with Noble or its Subsidiaries, or Subsidiaries of the Parent that
are not Loan Parties, that are entered into in the ordinary course of business,
so long as, in each case, after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, such transaction is entered into
in good faith and such transaction is in the best interests of the Parent and
its Subsidiaries, taken as a whole, (a) Midstream Drop Down Acquisitions and any
Investments in Subsidiaries, in each case, not prohibited by the Partnership
Agreement so long as (i) no Default or Event of Default would result therefrom
and (ii) the Loan Parties are in pro forma compliance with Section 7.02(a) after
giving effect to such transaction, (a) any corporate sharing agreements with
respect to tax sharing and general overhead and administrative matters,
(a) transactions approved by the conflicts committee of the General Partner in
accordance with the Partnership Agreement, (a) transactions involving any
employee benefit or compensation plans or related trusts of the Loan Parties or
a Subsidiary, (a) the payment of reasonable compensation, fees and expenses (as
determined by the applicable Loan Party) to, and indemnity provided on behalf
of, the General Partner and directors, employees and officers of the General
Partner, the Parent or any Subsidiary and (a) transactions pursuant to any
contract in existence on the Restatement Closing Date and set forth on Schedule
7.03 (without giving effect to any amendment, waiver or modification thereto
that is materially adverse to the Lenders).


87
[[5256212]]

--------------------------------------------------------------------------------





7.04    Restricted Payments. A Loan Party will not, and will not permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
(a)    a Subsidiary may declare and make any Restricted Payments (with respect
to any non-wholly owned Subsidiary, ratably (or on a more favorable basis from
the perspective of the Borrower) to the holders of its Capital Stock in
accordance with their respective ownership interests);
(b)    the Parent and each Subsidiary may declare and make Restricted Payments
solely in the Capital Stock of such Person and the Parent may issue common
Capital Stock upon the conversion of subordinated or any other class of Capital
Stock;
(c)    the Parent and each Subsidiary may purchase, redeem or otherwise acquire
its Capital Stock with the proceeds received from the substantially concurrent
issue of new Capital Stock;
(d)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (i) the Parent is in pro forma
compliance with Section 7.02(a), in each case on the date of declaration
thereof, the Parent may declare Restricted Payments in cash to the holders of
its Capital Stock to the extent not prohibited by the Partnership Agreement and
may pay such Restricted Payments no later than 60 days after such date of
declaration; and
(e)    on and after the Guarantee Release Date, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom, in each
case on the date of the declaration thereof, the Parent may declare Restricted
Payments in cash to holders of its Capital Stock to the extent not prohibited by
the Partnership Agreement and may pay such Restricted Payments no later than 60
days after such date of declaration.
7.05    Mergers and Fundamental Changes. A Loan Party will not, and will not
permit any of its Subsidiaries to, (a) enter into any transaction of merger or
consolidation or (a) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided that (i) a Person (including a Subsidiary
of the Parent but not the Borrower or the Parent) may be merged or consolidated
with or into the Parent or the Borrower so long as (A) in the case of a
transaction to which the Borrower is a party, the Borrower shall be the
continuing or surviving entity, (A) in the case of a transaction to which the
Parent is a party, the Parent shall be the continuing or surviving entity, (A)
no Default or Event of Default shall exist or be caused thereby, and (A) the
Borrower remains liable for its obligations under this Agreement and all the
rights and remedies hereunder remain in full force and effect, (i) a Subsidiary
of the Parent (other than the Borrower) may merge with or into another
Subsidiary of the Parent or any other Person, provided that if one of such
Subsidiaries is a Guarantor, the surviving entity must be a Guarantor, (i) any
Subsidiary of the Parent (other than the Borrower) may liquidate, wind up or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders; and (iv) any Dispositions otherwise permitted by
this Agreement shall be permitted.


88
[[5256212]]

--------------------------------------------------------------------------------





7.06    Change in Nature of Business. The Parent will not, and will not permit
any Subsidiary to, directly or indirectly, engage in any material line of
business other than the midstream oil and gas business or any business
substantially related or incidental thereto.
7.07    Use of Proceeds. The Borrower will not use the proceeds of any Credit
Extension, whether directly or indirectly, for a purpose that entails a
violation of Regulation T, U or X of the FRB. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall ensure
that the Parent and its Subsidiaries and its or their respective directors,
officers, employees and agents (and such directors, officers or employees of
Noble or its other Subsidiaries that serve as directors, officers or employees
of, or are seconded to, the Parent or its Subsidiaries) shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(a) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (a) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
7.08    Dispositions.
(a)    Prior to the Guarantee Release Date, the Loan Parties will not, and will
not permit any of their Subsidiaries to, make any Disposition except:
(i)    Dispositions of inventory in the ordinary course of business;
(ii)    Dispositions of assets no longer used or useful in the conduct of
business of a Loan Party and its Subsidiaries that are Disposed of in the
ordinary course of business;
(iii)    Dispositions of assets solely among the Parent and its Subsidiaries;
(iv)    Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(v)    (A) Dispositions of licenses, sublicenses, leases or subleases or (B)
releases of rights of first refusal or rights of first offer held by the Parent
or its Subsidiaries, in each case under this clause (v) not interfering in any
material respect with the business of the Parent and its Subsidiaries;
(vi)    Dispositions of cash or Cash Equivalents in the ordinary course of
business;
(vii)    Dispositions in which: (A) the assets being disposed of are exchanged
for replacement assets of the same or substantially similar value which are
useful in the ordinary course of business of the Parent and its Subsidiaries or
(B) the net proceeds thereof are either (x) reinvested within 365 days from such
Disposition in assets to be used in the ordinary course of the business of the
Parent and its


89
[[5256212]]

--------------------------------------------------------------------------------





Subsidiaries and/or (y) used to permanently reduce the Aggregate Commitment on a
dollar for dollar basis;
(viii)    Dispositions in the form of Restricted Payments permitted by
Sections 7.04;
(ix)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of a Loan Party or any Subsidiary;
(x)    Dispositions in the form of Investments made by the Loan Parties and
their Subsidiaries;
(xi)    Dispositions resulting from the granting of any Liens permitted by
Section 7.01; and
(xii)    other Dispositions not exceeding in the aggregate on and after the
Restatement Closing Date, for all Loan Parties and their Subsidiaries, 35% of
Consolidated Net Tangible Assets, measured as of the date of each Disposition
effected pursuant to this clause (xii) (in each case using the financial
statements most recently delivered pursuant to Section 6.01(a) or 6.01(b)).
(b)    On or after the Guarantee Release Date, the Parent and its Subsidiaries
will not Dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Parent and its Subsidiaries taken as a
whole (in each case, whether now owned or hereafter acquired).
(c)    On and after the Guarantee Release Date, the Loan Parties will not, and
will not permit any of their Subsidiaries to, enter into any Sale and Leaseback
Transaction unless, at the time of consummation of such Sale and Leaseback
Transaction and after giving effect thereto, the sum, without duplication, of
(i) the aggregate outstanding amount of Attributable Debt under all Sale and
Leaseback Transactions, plus (ii) the aggregate outstanding principal amount of
all Debt under Section 7.09(b)(vii), plus (iii) the aggregate outstanding
principal amount of all Debt secured by Liens under Section 7.01(y) would not
exceed 15% of Consolidated Net Tangible Assets.
7.09    Debt.
(a)    Prior to the Guarantee Release Date, no Loan Party will, nor will it
permit its Subsidiaries to, create, incur, assume or suffer to exist any Debt
except:
(i)    Debt incurred under this Agreement;
(ii)    Debt set forth on Schedule 7.09, and refinancings of such Debt that do
not increase the outstanding principal amount thereof or change the obligors
thereunder except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancings;


90
[[5256212]]

--------------------------------------------------------------------------------





(iii)    Debt of the Parent or any Subsidiary owing to the Parent or any of its
Subsidiaries, provided that (A) such Debt shall not have been transferred to any
Person other than the Parent or any of its Subsidiaries and (B) in the case of
Debt owed by a Loan Party to a Subsidiary that is not a Loan Party, such Debt is
subordinated in right of payment on terms acceptable to the Administrative
Agent, to the extent permitted by Law and not giving rise to material adverse
tax consequences to the Borrower;
(iv)    Guarantees of Debt permitted under this Section 7.09(a), provided that a
Subsidiary that is not a Loan Party shall not Guarantee Debt that it would not
have been permitted to incur under this Section 7.09(a) if it were a primary
obligor thereon;
(v)    Debt owed in respect of (A) any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, provided that such Debt
shall be repaid in full within 30 days of the incurrence thereof, and (B) the
unreimbursed amount of any drafts drawn under letters of credit, provided that
such drafts shall be reimbursed in full within 5 Business Days of the applicable
disbursement;
(vi)    other Debt of the Loan Parties; provided that, after giving pro forma
effect to the incurrence of such Debt and the application of the proceeds
thereof, the Parent shall be in compliance with Section 7.02(a) as of the end of
the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 6.01(a) or 6.01(b); and
(vii)    other Debt of Subsidiaries that are not Loan Parties in an aggregate
principal amount not to exceed $100,000,000 outstanding at any time.
(b)    On and after the Guarantee Release Date, no Loan Party will permit its
Subsidiaries (other than any Subsidiary that is a Loan Party or a Finco
Subsidiary) to create, incur, assume or suffer to exist any Debt except:
(i)    Debt set forth on Schedule 7.09, and refinancings of such Debt that do
not increase the outstanding principal amount thereof or change the obligors
thereunder except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancings;
(ii)    Debt of any Subsidiary owing to the Parent or any of its Subsidiaries,
provided that such Debt shall not have been transferred to any Person other than
the Parent or any of its Subsidiaries;
(iii)    Guarantees of Debt of any other Subsidiary that is not a Loan Party
permitted under this Section 7.09(b), provided that a Subsidiary shall not
Guarantee Debt that it would not have been permitted to incur under this Section
7.09(b) if it were a primary obligor thereon;


91
[[5256212]]

--------------------------------------------------------------------------------





(iv)    Debt owed in respect of (A) any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, provided that such Debt
shall be repaid in full within 30 days of the incurrence thereof, and (B) the
unreimbursed amount of any drafts drawn under letters of credit; provided that
such drafts shall be reimbursed in full within 5 Business Days of the applicable
disbursement;
(v)    Debt of any Subsidiary (A) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases, provided that such Debt is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, or
(B) assumed in connection with the acquisition of any fixed or capital assets,
and any refinancings of such Debt that do not increase the outstanding principal
amount thereof except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancings;
(vi)    (A) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a
Subsidiary) after the Original Closing Date, incurred prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated), that is not
created in contemplation of or in connection with such Person becoming a
Subsidiary (or such merger or consolidation), (B) Debt secured by a Lien on
property acquired by a Subsidiary, incurred prior to the acquisition thereof by
such Subsidiary, that is not created in contemplation of or in connection with
such acquisition and (C) Debt refinancing (but not increasing the outstanding
principal amount thereof, except by an amount equal to amounts paid for any
accrued interest, breakage, premium, fees and expenses in connection with such
refinancing) any Debt described in this clause (vi); and
(vii)    any other Debt of the Subsidiaries; provided that, at the time of the
creation, incurrence or assumption of such Debt and after giving effect thereto,
the sum, without duplication, of (A) the aggregate outstanding principal amount
of all such Debt created, incurred, assumed, or in existence in reliance on this
clause (vii), plus (B) the aggregate outstanding principal amount of all Debt
secured by Liens under Section 7.01(y), plus (C) the aggregate outstanding
amount of Attributable Debt under all Sale and Leaseback Transactions under
Section 7.08(c) does not exceed 15% of Consolidated Net Tangible Assets;
provided that, notwithstanding anything to the contrary in this Section 7.09(b),
in no event shall the aggregate principal amount of Debt of non-wholly owned
Subsidiaries exceed $100,000,000 outstanding at any time.
7.10    Changes in Fiscal Year; Organization Documents. The Loan Parties will
not, and will not permit any of their Subsidiaries to, (a) change the fiscal
year of the Parent and its Subsidiaries or (a) amend, modify or supplement any
of the Loan Party’s or their Subsidiaries’ Organization Documents unless, in
each case, such action could not reasonably be expected to result in a Material
Adverse Effect.


92
[[5256212]]

--------------------------------------------------------------------------------





7.11    Subsidiaries. The Loan Parties will not, and will not permit any
Subsidiary to:
(a)    Dispose of any Capital Stock in any Subsidiary except in compliance with
Section 7.08; provided no Loan Party will Dispose of less than 100% of the
Capital Stock that it directly or indirectly owns in any Guarantor and the
Parent may not Dispose of the Capital Stock in the Borrower;
(b)    Dispose of any Capital Stock in any wholly owned Subsidiary that is the
general partner of a non-wholly owned Subsidiary, or otherwise transfer or
permit any Person which is not a Subsidiary of the Parent to be the general
partner of any Subsidiary, except in connection with a Disposition of 100% of
the Capital Stock that it directly or indirectly owns in any Subsidiary that is
permitted pursuant to Section 7.08 and Section 7.11(a); or
(c)    create, incur, assume or suffer to exist any contract, agreement or
understanding which prohibits or restricts any Subsidiary from paying dividends
or making distributions to any Loan Party, except:
(i)    this Agreement or the Loan Documents;
(ii)    in the case of any joint venture or any non-wholly owned Subsidiary,
restrictions imposed by the Organization Documents of, or set forth in
agreements governing Debt of, such joint venture or Subsidiary; provided that
such restrictions apply only to such joint venture or Subsidiary;
(iii)    restrictions imposed by Law;
(iv)    agreements existing as of the Restatement Closing Date and set forth on
Schedule 7.11;
(v)    restrictions existing in agreements governing Debt permitted by this
Agreement, provided that such restrictions, taken as a whole, are no more
restrictive than the restrictions hereunder;
(vi)    customary restrictions and conditions contained in purchase, merger or
sale agreements relating to the Capital Stock or assets of a Subsidiary pending
such transaction, provided such restrictions and conditions apply only to the
Subsidiary that is subject to such transaction and such transaction is permitted
by this Agreement; and
(vii)    restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Parent or a Subsidiary or became
a Subsidiary and not created in contemplation thereof.
7.12    Swap Contracts. The Parent will not, and will not permit any Subsidiary
to, enter into any Swap Contracts, other than Swap Contracts that are entered
into not for speculative purposes, in respect of changes in interest rates,
commodity prices or foreign exchange rates.


93
[[5256212]]

--------------------------------------------------------------------------------





ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following events shall constitute an
“Event of Default”:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (i)
within five days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any commitment or other fee due hereunder, or any other
amount payable hereunder or under any other Loan Document;
(b)    Specific Covenants. Any Loan Party or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01(d),
6.04 (with respect to the Parent’s and the Borrower’s existence), 6.07, 6.08,
6.10, 6.11 or Article VII; or
(c)    Other Defaults. Any Loan Party or any Subsidiary fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
8.01(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
date notice of such failure is given by the Administrative Agent to the Borrower
or (ii) the date on which such failure first became known to a Responsible
Officer of the General Partner or the Borrower;
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party in this Agreement, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, to the extent qualified by materiality or Material
Adverse Effect, in any respect) when made or deemed made; or
(e)    Cross Default. (i) The Parent or any of its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Debt or (A) fails
to observe or perform any other agreement or condition relating to any Material
Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Debt to cause, the maturity of such Material Debt to be accelerated or to cause
such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity; provided that this
clause (i) shall not apply to (x) any secured Debt that becomes due as a result
of the voluntary sale or other transfer of the assets securing such Debt and is
paid in accordance with its terms or (y) any Debt that becomes due as a result
of a voluntary refinancing thereof permitted under Section 7.09 and is paid in
accordance with its terms; or (i) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Parent or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (A) any Termination
Event (as so defined) under such Swap Contract as to which the Parent or any
Subsidiary


94
[[5256212]]

--------------------------------------------------------------------------------





is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Parent or such Subsidiary as a result thereof is greater than
the Threshold Amount;
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
admits in writing its inability or fails generally to pay its debts as they
become due, or (i) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy;
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;
(i)    ERISA. (i) Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of the Threshold Amount which it shall
have become liable to pay under Title IV of ERISA; (i) notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
(i) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan; (i) a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
(i) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans, which, in the case of each of clauses (ii) - (v) above,
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of the Threshold Amount in the aggregate;
(j)    Invalidity of Loan Documents.  Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan


95
[[5256212]]

--------------------------------------------------------------------------------





Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligations
of any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document with respect to the Commitments,
Loans or Letters of Credit to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, in each case, that upon the occurrence of an Event of Default
under Section 8.01(f) or 8.01(g), the obligation of each Lender to make Loans
and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent, any Lender or any L/C Issuer.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C


96
[[5256212]]

--------------------------------------------------------------------------------





Issuers (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees pursuant to Section 2.03(h) and interest on the
Loans, Swing Line Loans and the L/C Borrowings, ratably among the Lenders and
the L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swing Line Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent, for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not Cash Collateralized by the
Borrower pursuant to Section 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX

ADMINISTRATIVE AGENT
9.01    Appointment and Authorization of Administrative Agent. Each of the
Lenders and the L/C Issuers hereby irrevocably appoints JPMorgan to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and none of the
Parent, the Borrower or their respective Subsidiaries shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


97
[[5256212]]

--------------------------------------------------------------------------------





9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
an L/C Issuer as any other Lender or L/C Issuer and may exercise the same as
though it were not the Administrative Agent and the term “Lender”, “Lenders”,
“L/C Issuer” or “L/C Issuers” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Parent, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or the L/C Issuers.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be, or as the Administrative
Agent shall believe in good faith to be, expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein or in the other Loan Documents) or (ii) in the
absence of its own gross negligence or willful misconduct (such absence to be
preserved unless otherwise determined by a court of competent jurisdiction by
final and nonappealable judgment). The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice (stating that
it is a “notice of default”) describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.


98
[[5256212]]

--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (iii) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (iv) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (v) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (vi) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or amendment of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or amendment of such Letter of Credit. The Administrative Agent shall be
entitled to rely on legal counsel (who may be counsel for the Parent),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Indemnification of Administrative Agent and L/C Issuers. Whether or not
the transactions contemplated hereby are consummated, (a) the Lenders shall
severally indemnify upon demand the Administrative Agent and each Agent-Related
Person related to the Administrative Agent and (a) the Lenders shall severally
indemnify upon demand each L/C Issuer and each L/C Issuer Related Person related
to such L/C Issuer (in each case, to the extent not reimbursed by or on behalf
of the Borrower and without limiting the obligation of the Borrower to do so),
pro rata (determined as of the time at which such indemnification is sought),
and hold harmless each Agent-Related Person and each L/C Issuer Related Person
from and against any and all Indemnified Liabilities incurred by it, provided
that such unreimbursed Indemnified Liabilities were incurred by or asserted
against the Administrative Agent or such L/C Issuer in each case in its capacity
as such or against any Agent-Related Persons or L/C Issuer Related Persons
acting for the Administrative Agent or such L/C Issuer in connection with such
capacity; provided, however, that no Lender shall be liable for the payment to
any Agent-Related Person or any L/C Issuer Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s or such L/C Issuer Related Person’s own gross negligence
or willful misconduct; and provided, further, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.


99
[[5256212]]

--------------------------------------------------------------------------------





Without limitation of the foregoing, each Lender shall severally reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
obligations of the Lenders in this Section are subject to the provisions of
Section 2.12(e) and shall survive termination of the Aggregate Commitment, the
payment of all other Obligations and the resignation of the Administrative
Agent.
9.06    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.07    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. If the Administrative Agent becomes a Defaulting Lender, then the
Administrative Agent may be removed as the Administrative Agent at the
reasonable request of the Borrower and the Required Lenders. Upon receipt of any
such notice of resignation or removal, the Required Lenders shall have the
right, in consultation with the Borrower (so long as no Event of Default
exists), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If, in the case of resignation, no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring


100
[[5256212]]

--------------------------------------------------------------------------------





or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
Any resignation by JPMorgan as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and a Swing Line Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and retiring
Swing Line Lender, (b) the retiring L/C Issuer and retiring Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder and under the other Loan Documents and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.08    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.09    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agents or Documentation Agents listed on the
cover page hereof shall have any duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or an L/C Issuer hereunder, but all such
Persons shall have the benefit of the indemnities and exculpatory provisions
provided for herein.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative


101
[[5256212]]

--------------------------------------------------------------------------------





Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
9.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class


102
[[5256212]]

--------------------------------------------------------------------------------





exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless clause (i) in Section 9.11(a) is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in clause (iv) in Section 9.11(a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


103
[[5256212]]

--------------------------------------------------------------------------------





(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
no such Person or any of its Affiliates is undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person or any of its
Affiliates has a financial interest in the transactions contemplated hereby in
that such Person or an Affiliate thereof (i) may receive interest or other
payments with respect to the Loans, the Letters of Credit, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Loans, the Letters
of Credit or the Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE X

MISCELLANEOUS
10.01    Amendments, Etc. Except as provided in Sections 2.15, 2.16 and 3.03(b),
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


104
[[5256212]]

--------------------------------------------------------------------------------





(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or to amend any
financial term affecting principal, interest, fees or other amounts not for the
express purpose of reducing such amounts;
(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments or order of payments required thereby without the
written consent of each Lender;
(e)    amend Section 2.03(a)(ii)(C) in any manner that would permit a Letter of
Credit to expire after the Letter of Credit Expiration Date without the written
consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(g)    release the Borrower, release the Parent from the Guarantee Agreement, or
except in connection with (i) a release pursuant to Section 6.10, (ii) a merger
or consolidation permitted under Section 7.05 or (iii) a Disposition permitted
under Section 7.08, release all or substantially all of the Guarantors, in each
case without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by each Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of such Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the


105
[[5256212]]

--------------------------------------------------------------------------------





Commitment of any Defaulting Lender may not be increased or extended, nor the
Obligations owed to any Defaulting Lender reduced, without the consent of such
Defaulting Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent or
JPMorgan, as an L/C Issuer or a Swing Line Lender, to the address, fax number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, any other Swing Line Lender or any other L/C
Issuer, to the address, fax number, electronic mail address or telephone number
specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications to the extent provided in
Section 10.02(b), shall be effective as provided in Section 10.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is


106
[[5256212]]

--------------------------------------------------------------------------------





not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT/ARRANGER PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT/ARRANGER PARTY IN CONNECTION WITH THE MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent, the Arrangers or any of their Related
Parties (collectively, the “Agent/Arranger Parties”) have any liability to any
Loan Party, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Parent’s, Borrower’s or the Administrative Agent’s
transmission of Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent/Arranger Party;
provided, however, that in no event shall any Agent/Arranger Party have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lenders may change its address, fax or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lenders. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, fax number and electronic mail address
to which notices and other communications may be sent and (i) accurate wire
instructions for such Lender.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (i) the terms thereof,
as understood by the recipient, varied from any confirmation thereof. The
Borrower shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each


107
[[5256212]]

--------------------------------------------------------------------------------





notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs (but limited to
one primary outside counsel for the Administrative Agent, and to the extent
necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent) and (a) to pay or reimburse the Administrative Agent and
each Lender for all out-of-pocket costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs (but limited to one primary
outside counsel for the Administrative Agent and the Lenders, and to the extent
necessary, (i) one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders and (i) one counsel for each group of
similarly situated Persons in the case of an actual or asserted conflict of
interest among the Administrative Agent and the Lenders). The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and Other Taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Aggregate Commitment and
repayment of all other Obligations.
10.05    Indemnification; Damage Waiver.
(a)    Indemnification by the Loan Parties. Whether or not the transactions
contemplated hereby are consummated, the Loan Parties shall indemnify and hold
harmless each Agent-Related Person, each L/C Issuer Related Person, each
Arranger, each Lender and their respective Related Parties (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited to one primary outside
counsel for the


108
[[5256212]]

--------------------------------------------------------------------------------





Indemnitees, and to the extent necessary, (x) one local counsel in each relevant
jurisdiction for the Indemnitees and (y) one counsel for each group of similarly
situated Persons in the case of an actual or asserted conflict of interest among
the Administrative Agent and the Lenders) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (i)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property currently or formerly
owned or operated by a Loan Party or any Subsidiary of a Loan Party, or any
Environmental Liability related in any way to a Loan Party or any Subsidiary of
a Loan Party, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, in each case whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto and
regardless of whether brought by the Borrower or any of its Affiliates or any
third party (all the foregoing, collectively, the “Indemnified Liabilities”), in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from (x) the gross negligence
or willful misconduct of such Indemnitee, (y) material breach in bad faith of
such Indemnitee’s obligations under the Loan Documents or (z) a dispute solely
among Indemnitees so long as such dispute does not involve, or result from, (I)
an action or inaction by any Loan Party or any Affiliate of a Loan Party or (II)
a dispute against the Administrative Agent or any Arranger in its capacity, or
in fulfilling its role, as such. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement. All amounts due under this Section 10.05 shall
be payable within ten Business Days after demand therefore. The agreements in
this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitment and the
repayment, satisfaction or discharge of all the other Obligations. Without
limiting the provisions of Section 3.01, this Section 10.05(a) shall not apply
with respect to Taxes other than Taxes that represent Indemnified Liabilities
arising from any non-Tax claim.
(b)    Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations under Section 10.05(a) or under any other Loan
Document, to the fullest extent permitted by applicable law, no party hereto
shall assert, and each hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument entered into or delivered pursuant hereto, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising


109
[[5256212]]

--------------------------------------------------------------------------------





from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.
10.06    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (a) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.
10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (other than, in the case of any Subsidiary that is a Guarantor, as
provided in Section 7.05) and (ii) no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (A) to an assignee in
accordance with the provisions of Section 10.07(b), (B) by way of participation
in accordance with the provisions of Section 10.07(d) or (C) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(f) or (j) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, sub-agents of
the Administrative Agent to the extent provided in Section 9.06, Participants to
the extent provided in Section 10.07(d) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
10.07(b), participations in L/C Obligations and Swing Line Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.


110
[[5256212]]

--------------------------------------------------------------------------------





(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and
(B)    in any case not described in Section 10.07(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed; provided, that
the Borrower shall be deemed to have so consented unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans made by such
Swing Line Lender.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (1) such assignment is to a Person
that is a Lender, an Affiliate of a Lender or an Approved Fund with respect to
such Lender; provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment


111
[[5256212]]

--------------------------------------------------------------------------------





to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the L/C Issuers and the Swing Line Lenders (such consent
not to be unreasonably withheld or delayed) shall be required.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and the
assignor or assignee, as the case may be, shall deliver a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, the Borrower or any of their Affiliates or Subsidiaries, (A) to any
Defaulting Lender or any of its Subsidiaries, or any Person that, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (A) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full Pro Rata Share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this subsection, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(vii)    Swing Line Loans. Each assignment of Swing Line Loans and/or rights and
obligations as a Swing Line Lender shall be to another Swing Line Lender.


112
[[5256212]]

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, except to the extent otherwise
specifically provided hereunder, and only to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.07(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Lender and any L/C Issuer, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the L/C Issuers or the Swing Line Lenders,
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including for purposes of this
Section 10.07(d), participations in L/C Obligations and/or Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (i) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (i) the
Borrower, the Administrative Agent, the other Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any


113
[[5256212]]

--------------------------------------------------------------------------------





provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in subsections (a)
through (g) of Section 10.01 that directly affects such Participant. Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Sections 2.13 and 10.16 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations, proposed United States Treasury
Regulation Section 1.163-5 or any applicable temporary, final or other successor
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.01
(including Section 3.01(f)), and be subject to Sections 3.06 and 10.16 as though
it were a Lender (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender).
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable


114
[[5256212]]

--------------------------------------------------------------------------------





law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state Laws based on the Uniform Electronic Transactions Act.
(h)    As used herein, the following terms have the following meanings:
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
(i)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (i) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    Notwithstanding anything to the contrary contained herein, if at any time
any Swing Line Lender or any L/C Issuer assigns all of its Commitment and Loans
pursuant to Section 10.07(b) above, such Swing Line Lender or such L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as a Swing
Line Lender or an L/C Issuer. In the event of any such resignation as a Swing
Line Lender or an L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders (only if such Lender accepts such appointment) a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer as an L/C Issuer or such Swing Line Lender as a Swing Line Lender, as the
case may be. In connection with any such resignation, (i) such L/C Issuer shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)) and (ii) such Swing Line
Lender shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c), as applicable. Upon the appointment of a successor
L/C Issuer and/or Swing Line Lender, (I) such successor shall succeed


115
[[5256212]]

--------------------------------------------------------------------------------





to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be and (II) the
successor L/C Issuer (or another L/C Issuer hereunder) shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of the resigning L/C Issuer
with respect to such Letters of Credit.
10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (a) to the
extent requested by any regulatory authority or self-regulatory authority (i.e.
FINRA) purporting to have jurisdiction over it; (a) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (a)
to any other party to this Agreement; (a) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (a) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (i) any
direct or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any derivative transaction relating to obligations of the Parent, the
Borrower or any of their Subsidiaries or other Affiliates; (a) with the consent
of the Parent or the Borrower; (a) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (i)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Parent or the Borrower; or (a) to the
National Association of Insurance Commissioners or any other similar
organization (including any credit insurance provider relating to the Parent
and/or the Borrower). In addition, the Administrative Agent and the Lenders may
disclose, after the Original Closing Date, the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to such Loan Party or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by a Loan Party or any
Subsidiary and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (i) the Information may include material non-public information concerning
the Parent, its Subsidiaries


116
[[5256212]]

--------------------------------------------------------------------------------





or their respective securities, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and each of its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or such Affiliate to or for the
credit or the account of any Loan Party against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender or such Affiliate;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (a) exclude voluntary prepayments
and the effects thereof, and (a) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof and shall
constitute an agreement to deliver an original executed counterpart if
requested.
10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of


117
[[5256212]]

--------------------------------------------------------------------------------





the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuers and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuers or any Lender or
on their behalf and notwithstanding that the Administrative Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (a) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15    Reserved.
10.16    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06, or if any Lender suspends its obligations to make, maintain or
continue Eurodollar Rate Loans pursuant to Section 3.02 or any Lender is a
Defaulting Lender, a Declining Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 or 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents


118
[[5256212]]

--------------------------------------------------------------------------------





(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws;
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;
(f)    in the case of any assignment resulting from a Lender becoming a
Declining Lender, the applicable assignee shall have consented to the applicable
Maturity Extension Request, it being agreed that, notwithstanding anything to
the contrary set forth herein, upon the effectiveness of such assignment, the
applicable assignee shall, from and after the date thereof, be treated as a
Consenting Lender for all purposes of this Agreement; and
(g)    in the event that such Lender is an L/C Issuer and any one or more
Letters of Credit issued by such L/C Issuer under this Agreement remain
outstanding, the Borrower shall Cash Collateralize such Letters of Credit upon
terms reasonably satisfactory to such L/C Issuer to secure the Borrower’s
obligations to reimburse for drawings under such Letters of Credit or make other
arrangements reasonably satisfactory to such L/C Issuer with respect to such
Letters of Credit including providing other credit support.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 10.16 and to the extent permitted under
applicable Laws, each Lender hereby agrees that any Assignment and Assumption
done in accordance with this Section 10.16 shall be effective against a
Defaulting Lender one (1) Business Day after it has been given notice of the
same, whether or not such Defaulting Lender has executed such Assignment and
Assumption, and such Defaulting Lender shall be bound thereby as fully and
effectively as if such Defaulting Lender had personally executed, acknowledged
and delivered the same.
10.17    Governing Law; Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE COURTS OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK


119
[[5256212]]

--------------------------------------------------------------------------------





SITTING IN THE BOROUGH OF MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE AGENT, EACH L/C ISSUER AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT, EACH
L/C ISSUER AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE FOREGOING PROVISIONS OF THIS PARAGRAPH SHALL NOT
PRECLUDE THE ADMINISTRATIVE AGENT, ANY L/C ISSUER OR ANY LENDER FROM INITIATING
ANY LEGAL ACTION OR PROCEEDING IN ANY OTHER JURISDICTION IN CONNECTION WITH THE
ENFORCEMENT OF ANY JUDGMENT. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
10.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the L/C
Issuers and the Arrangers, on the other hand, and the Loan Parties are capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (i) in connection with the process leading to such transaction, each
of the Administrative Agent, the Lenders, the L/C Issuers and the Arrangers is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Loan Parties or any of their Affiliates,
stockholders, creditors or employees or any other Person; (i) none of the
Administrative Agent, any Lender, any L/C Issuer or any Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, any Lender, any L/C Issuer or any Arranger has advised
or is currently advising any Loan Party or any of its Affiliates on other
matters) and none of the Administrative Agent, any Lender, any L/C Issuer or any
Arranger has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (i) the
Administrative Agent, the Lenders, the L/C Issuers, the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and none of the Administrative Agent, any Lender, any L/C Issuer or
any Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (i) the Administrative
Agent, the Lenders, the L/C Issuers and the Arrangers have not provided and will
not provide any


120
[[5256212]]

--------------------------------------------------------------------------------





legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Loan Parties hereby agree that they will not
assert any claim against the Administrative Agent, the Lenders, the L/C Issuers
or the Arrangers for an alleged breach of fiduciary duty and agree that none of
the Administrative Agent, the Lenders, the L/C Issuers or the Arrangers shall
have any liability (whether direct or indirect) to any Loan Party in respect of
any fiduciary duty claim or to any Person asserting a fiduciary duty claim on
behalf of or in right of any Loan Party, including any Affiliates, equity
holders, employees or creditors of any Loan Party.
10.19    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.20    USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.
10.21    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement AMONG the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.
10.22    No General Partner’s Liability for Revolving Facility. It is hereby
understood and agreed that the General Partner shall have no personal liability,
as general partner or otherwise, for the payment of any amount owing or to be
owing hereunder or under any other Loan Document with respect to the
Commitments, Loans or Letters of Credit. In furtherance of the foregoing, the
Administrative Agent, the Lenders and the L/C Issuers agree for themselves and
their respective successors and assigns that no claim arising against the
Parent, the Borrower or any of their Subsidiaries under any Loan Document with
respect to the Commitments, Loans or Letters of Credit


121
[[5256212]]

--------------------------------------------------------------------------------





shall be asserted against the General Partner (in its individual capacity), any
claim arising against the Parent, the Borrower or any of their Subsidiaries
under any Loan Document with respect to the Commitments, Loans or Letters of
Credit shall be made only against and shall be limited to the assets of the
Parent, the Borrower or any of their Subsidiaries, and no judgment, order or
execution entered in any suit, action or proceeding, whether legal or equitable,
on this Agreement or any of the other Loan Documents with respect to the
Commitments, Loans or Letters of Credit shall be obtained or enforced against
the General Partner (in its individual capacity) or its assets for the purpose
of obtaining satisfaction and payment of the Obligations with respect to the
Commitments, Loans or Letters of Credit or any claims arising under this
Agreement or any other Loan Document with respect to the Commitments, Loans or
Letters of Credit, any right to proceed against the General Partner individually
or its respective assets being hereby expressly waived by the Administrative
Agent, the Lenders and the L/C Issuers for themselves and their respective
successors and assigns.
10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.








122
[[5256212]]